FILED
                                                            15-0106
                                                            5/26/2015 12:53:23 PM
                                                            tex-5413721
                                                            SUPREME COURT OF TEXAS
                                                            BLAKE A. HAWTHORNE, CLERK

                        No. 15-0106

                 In The Supreme Court
                         of the
                    State of Texas
 _________________________________________________

           TOWN OF LAKEWOOD VILLAGE,
                        Petitioners,

                             v.

                  HARRY BIZIOS,
                          Respondent.
 _________________________________________________

              On Petition for Review from the
    Second District Court of Appeals at Fort Worth, Texas
                    No. 02-14-00143-CV


HARRY BIZIOS’ RESPONSE TO PETITION FOR REVIEW


                           WINSTEAD PC
                           Arthur J. Anderson
                           State Bar No. 01165957
                           500 Winstead Building
                           2728 N. Harwood Street
                           Dallas, Texas 75201
                           (214) 745-5745 (Phone)
                           (214) 745-5390 (Fax)
                           aanderson@winstead.com
                           ATTORNEYS FOR RESPONDENT
                           HARRY BIZIOS
                                         TABLE OF CONTENTS

                                                                                                                      Page

INDEX OF AUTHORITIES.................................................................................... iii

RESPONSE TO STATEMENT OF JURISDICTION ..............................................v

RESTATEMENT OF ISSUES PRESENTED ....................................................... vii

RESPONSE TO PETITIONER’S STATEMENT OF FACTS .................................2

RESPONSE TO PETITIONER'S SUMMARY OF THE
ARGUMENT .............................................................................................................4

ARGUMENT .............................................................................................................6
I.       Bizios agrees that Texas statutory and case law authorize the
         extension of subdivision requirements to the ETJ, but this authority
         does not include the extension of building codes. ...........................................6
         A.       General law town ordinance making authority is
                  extremely limited ...................................................................................6
         B.       No Texas statute expressly authorizes the Town to apply
                  its building code to its ETJ ....................................................................8

                  (i)      §§ 212.002 and .003 do not expressly authorize
                           Lakewood Village to extend its building code to the ETJ. .........9

                  (ii)     § 214.212 does not expressly authorize Lakewood
                           Village to extend its building code to the ETJ. .........................10

                  (iii)    § 214.904(a) does not expressly authorize Lakewood
                           Village to extend its building code to the ETJ. .........................11

                  (iv)     § 233.153(c) does not expressly authorize Lakewood
                           Village to extend its building code to the ETJ. .........................11

         C.       The court of appeals did not infringe on a state-wide ETJ
                  policy. ..................................................................................................13

                                                            -i-
         D.       The Fort Worth Court of Appeals Opinion does not
                  conflict with Lucas and Weslaco.........................................................15

         E.       Lakewood Village concedes that it illegally required
                  Bizios to obtain a building permit and pay fees. .................................17

         F.       Bizios will have no legal effect outside of this specific
                  ETJ matter. ..........................................................................................18

CONCLUSION AND PRAYER .............................................................................18

CERTIFICATE OF SERVICE ................................................................................20

CERTIFICATE OF COMPLIANCE .......................................................................20

APPENDIX ..............................................................................................................21




                                                          -ii-
                                        INDEX OF AUTHORITIES

                                                                                                                   Page(s)
CASES
Bizios v Town of Lakewood Village, 453 S.W.3d 598 (Tex. App.—Ft. Worth
   2014, pet. filed) ............................................................................................passim
City of LaPorte v. Barfield, 898 S.W.2d 288 (Tex. 1995)......................................... 8

City of Lucas v. North Texas Municipal Water District, 724 S.W.2d 811
   (Tex. App.—Dallas 1986, writ ref. n.r.e.) ............................................. vii, 14, 15

City of Round Rock v. Smith, 687 S.W.2d 310 (Tex. 1985) ....................................17
City of Weslaco v. Carpenter, 644 S.W.2d 601 (Tex. App.—Corpus Christi
   1985, writ ref’d n.r.e.) .........................................................................................15

Corpus Christi v. Unitarian Church, 436 S.W.2d 923 (Tex. Civ. App. —
  Corpus Christi 1968, writ ref’d n.r.e) .................................................................16
Forewood v. City of Taylor, 214 S.W.2d 282 (Tex. 1948) ........................................ 7
Hartsell v. Town of Talty, 130 S.W.3d 325 (Tex. App.—Dallas 2004, pet.
  den.).................................................................................................................... vii
Levy v. City of Plano, 2001 WL 1382520 (Tex. App.—Dallas 2001, no pet.) ...... vii

Liberty Mut. Ins. Co. v. Garrison Contractors, 966 S.W.2d 482 (Tex. 1998) .......... 8
M. Fitzgerald v. Advanced Spine Fixation, 996 S.W.2d 865 (Tex. 1999) ................ 8

Milestone Potranco Dev., Ltd. v. City of San Antonio, 298 S.W.3d 242 (Tex.
   App.—San Antonio 2009, pet. den.) ..................................................... vii, 16, 17
Sunchase Capital Group, Inc. v. City of Crandall, 69 S.W.3d 594 (Tex.
   App.—Tyler 2001, no pet.)................................................................................ vii

Weslaco v. Carpenter, 694 S.W.2d 601 (Tex. App.—Corpus Christi 1985,
  writ ref’d n.r.e.) ................................................................................................. viii




                                                            -iii-
STATUTES, RULES, REGULATIONS, CONSTITUTIONAL PROVISIONS
Chapter 212, Tex. Loc. Gov’t Code..................................................................passim

Chapter 233, TEX. LOC. GOV’T CODE ......................................................................12
Chapter 245, TEX. LOC. GOV’T CODE ................................................................. vii, 4

§ 1.005, TEX. LOC. GOV’T CODE ................................................................................ 6
§ 43.021, TEX. LOC. GOV’T CODE .............................................................................. 2
§ 43.121, TEX. LOC. GOV’T. CODE ...........................................................................12
§ 212.002, TEX. LOC. GOV’T. CODE ........................................................... 7, 9, 10, 14

§ 212.003, TEX. LOC. GOV’T CODE ................................................7, 9, 10, 17, 18, 14
§ 212.007, TEX. LOC. GOV’T. CODE ........................................................... vi, 4, 9, 17

§ 212.043, TEX. LOC. GOV’T CODE ............................................................................9
§ 214.212, TEX. LOC. GOV’T CODE ..........................................................................10

§ 214.904(a), TEX. LOC. GOV’T CODE ...............................................................11, 12

§ 216.003, TEX. LOC. GOV’T CODE ..........................................................................11
§ 216.902, TEX. LOC. GOV’T CODE ..........................................................................11

§ 233.153(a), TEX. LOC. GOV’T CODE ...................................................11, 12, 13, 14
§ 372.003, TEX. LOC. GOV’T CODE ......................................................................7, 17

§ 377.002, TEX. LOC. GOV’T CODE ......................................................................7, 17
§ 382.109, TEX. LOC. GOV’T CODE ......................................................................7, 17
§ 395.001, TEX. LOC. GOV’T CODE ......................................................................7, 17

OTHER AUTHORITIES
Tex. AG Op. JM 169..................................................................................................7

DAVID BROOKS, MUNICIPAL LAW AND PRACTICE, TEXAS PRACTICE, vol. 22 ........... 7

                                                        -iv-
              RESPONSE TO STATEMENT OF JURISDICTION
      Petitioner acknowledges that the Supreme Court’s jurisdiction to consider an

interlocutory appeal of an order denying a plea to the jurisdiction is limited by

statute to cases in which the justices of the court of appeals disagree or in which

the court of appeals’ opinion materially conflicts with a prior decision of this court

or of another Texas court of appeals. §§ 22.001(a)(1)-(2), 22.225 (c), TEX. GOV’T

CODE. In this case, no dissenting opinion was filed in the court of appeals, and

Petitioner’s jurisdictional claim is based solely on a material appellate conflict.


      Because the Town has not appealed the court of appeals’ holding that the

Town is prohibited from extending its subdivision ordinance and building code to

Bizios’ previously platted lot under § 212.007, TEX. LOC. GOV’T. CODE, the trial

court’s injunction order has effectively been reversed. Upon remand to the trial

court, Petitioner will therefore be prohibited from applying its building code to

Bizios and his property.


      On pages x and xi of the City’s Petition for Review, Petitioner lists six

opinions which it claims conflict with Bizios v Town of Lakewood Village, 453
S.W.3d 598 (Tex. App.—Ft. Worth 2014, pet. filed). For the reasons stated below,

the facts and/or legal analysis in the cited cases are not materially different from

Bizios and conflicts jurisdiction therefore does not apply:


                                          -v-
•   The applicability of Chapter 245 of the Local Government Code to a platted
    subdivision in the extraterritorial jurisdiction (“ETJ”) was addressed in
    Hartsell v. Town of Talty, 130 S.W.3d 325 (Tex. App.—Dallas 2004, pet.
    den.). Because Hartsell prevailed on his Chapter 245 claim, the Dallas Court
    of Appeals expressly ruled that it would not address whether “as a general
    law town, the Town had no authority to extend the Ordinance into its
    extraterritorial jurisdiction.” Id. at 327, 329. Because the Dallas Court of
    Appeals did not address the issue of Talty’s authority to extend its building
    code into the ETJ, Bizios and Hartsell do not conflict.

•   Chapter 245 interpretation was also at issue in Levy v. City of Plano, 2001
WL 1382520 (Tex. App.—Dallas 2001, no pet.). While the City correctly
    recites language from the opinion and Chapter 212 of the Local Government
    Code that city subdivision regulations may be extended to the ETJ, there is
    no discussion in Levy regarding the extension of Plano’s building code to the
    ETJ. Levy and Bizios are not in conflict.

•   A building code was extended into the ETJ pursuant to superseded language
    in Chapter 212 in City of Lucas v. North Texas Municipal Water District,
    724 S.W.2d 811 (Tex. App.—Dallas 1986, writ ref. n.r.e.). The Fort Worth
    Court of Appeals points out in Bizios that Subchapter B of Chapter 212 was
    added after the Lucas decision. 453 S.W.3d at 602-3. Subchapter B
    distinguishes “development” from “subdivision and plats” and prohibits
    cities from requiring building permits in the ETJ. Because Lucas was
    decided under a prior version of Chapter 212, Lucas does not conflict with
    Bizios.

•   A tree ordinance regulating the removal of trees during the subdivision
    development process was addressed in Milestone Potranco Dev., Ltd. v. City
    of San Antonio, 298 S.W.3d 242 (Tex. App.—San Antonio 2009, pet. den.).
    The city’s tree ordinance was “intended to, and does, govern only plats and
    subdivisions of land.” Id. at 246. Because Bizios’ property was platted
    several years ago and Lakewood Village is not applying its building code as
    part of the subdivision approval process, Bizios does not conflict with
    Milestone.

•   Standing of a landowner to challenge an annexation ordinance was at issue
    in Sunchase Capital Group, Inc. v. City of Crandall, 69 S.W.3d 594 (Tex.
    App.—Tyler 2001, no pet.). This is not a situation involving platting,
    building permits or the extension of municipal regulations to the ETJ. Bizios
    does not conflict with Sunchase.
                                     -vi-
•     Whether the platting statute should be applied to a mobile home park with
      long-term leased spaces was the issue in Weslaco v. Carpenter, 694 S.W.2d
601 (Tex. App.—Corpus Christi 1985, writ ref’d n.r.e.). Bizios’ property is
      a legally recognized platted lot, so Weslaco is inapplicable. Contrary to the
      City’s statement on page xi in its Petition, the court of appeals did not affirm
      “the city’s application of its building codes to the extraterritorial
      jurisdiction.” Instead, the court of appeals noted that this type of
      development could constitute a “subdivision” under Chapter 212 and the
      city’s land development regulations could be extended to the ETJ. 694
S.W.2d at 602-3. There is no extensive factual discussion or holding that the
      city’s building code (particularly as it relates to the construction of
      traditional single-family homes) could be extended to the ETJ. As a result,
      there is no conflict between Weslaco and Bizios.

      While Petitioner has tried to fit the facts and law of these six square peg

opinions into the round conflicts hole, there are no material legal issues justifying

this Court granting the Petition for Review.


                  RESTATEMENT OF ISSUES PRESENTED
      1.     Whether a general law town like Lakewood Village has the statutory

authority to extend its building code to the ETJ.




                                        -vii-
                                   No. 15-0106

                           In The Supreme Court
                                   of the
                              State of Texas
           _________________________________________________
                      TOWN OF LAKEWOOD VILLAGE,
                                   Petitioners,

                                        v.

                            HARRY BIZIOS,
                                    Respondent.
           _________________________________________________
                        On Petition for Review from the
              Second District Court of Appeals at Fort Worth, Texas
                              No. 02-14-00143-CV


        HARRY BIZIOS’ RESPONSE TO PETITION FOR REVIEW


TO THE HONORABLE SUPREME COURT:
      Respondent Harry Bizios (“Bizios”) respectfully submits this Response to

the Town’s Petition for Review.      The Fort Worth Court of Appeals’ opinion

holding that a general law town may not extend its building code to its ETJ does

not conflict with other courts of appeals’ decisions or Texas statute. Respondent

therefore asks this Honorable Court to deny the Petition for Review.




                                        -1-
          RESPONSE TO PETITIONER’S STATEMENT OF FACTS
       Lakewood Village is a small, general law town located in Denton County, Texas

(CR 18). Appellant Harry Bizios (“Bizios”) is trying to build a house on a lot he owns

(“Lot”) in the Sunrise Bay at Lake Lewisville Addition (“Subdivision”) located in the

Town’s ETJ (CR 5). The final plat for the Subdivision was approved by the Town of

Little Elm and Denton County in 1995 (CR 109). Houses have been built on virtually all

of the lots in the Subdivision (3 RR 26).

       Little Elm serves the Subdivision and the Lot which is within its certificate of

convenience and necessity (“CCN”) boundaries with water, and there is no sanitary sewer

provider because the houses are on septic systems (3 RR 14). It would cost millions of

dollars for Lakewood Village to extend sanitary sewer to the Subdivision (3 RR 14).

Denton County maintains all of the roads in the Subdivision (2 RR 89). The Town

provides no municipal services to the Subdivision (2 RR 86).

       The Town has a current population of approximately 620 and acknowledges that

its maximum population will be 2,500 (2 RR 54).        The Town will never meet the

5,000 population threshold to become a home rule city with the power to annex land

unilaterally which requires a minimum population of 5,000 under § 43.021, TEX. LOC.

GOV’T CODE. As a result, the Lot will never be located within the corporate limits of

Lakewood Village, and Mr. Bizios will never be a Town resident and entitled to

participate in Town affairs.

       Bizios began construction of a 7,000 square foot house on the Lot on or about

March 10, 2014 (CR 109). The proposed house is an energy efficient, insulated concrete
                                            -2-
form with a construction cost of approximately $1,200,000.00 (3 RR 8-9).             It is

undisputed that Bizios will construct the house to the regulatory standards of the

International Residential Code (3 RR 24).

       Prior to commencing construction, Bizios obtained all legitimate and necessary

development approvals. First, the architectural review committee for the Subdivision

approved the design and construction standards for the house (3 RR 12-14). Second, all

necessary applications to build the house foundation and retaining wall were approved by

FEMA (3 RR 15, 16; 4 RR Exs. 36, 37). Third, Bizios obtained all necessary permits

from Denton County (4 RR 35). Regular inspections were conducted of Bizios’ house in

accordance with Denton County regulations (3 CR 25).

       In order to obtain a building permit, Bizios was required to pay a permit fee of

$14,646.00 to the Town and subcontractor fees in the amount of $1,200.00 (2 RR 92-3).

But the Town’s plan review and inspection fees totaled only $1,200.00, leaving the Town

a net profit of $14,646.00 (2 RR 144).       In addition, the Town’s building inspector

moonlights from his regular job which means that he can only perform inspections on

weeknights (2 RR 143). When Bizios learned that the Town’s extension of the building

code to its ETJ was not authorized, he decided to fight the Town’s illegal action: “It’s a

matter of principle and I wanted to take a stand on this.” (3 RR 56).

       While the Town claims that it has “furthered its governmental interests and

responsibility to the public” by extending its building code to the ETJ, there is no

evidence in the record that Bizios’ house fails to meet the requirements of the

International Residential Code (3 RR 24). The Town’s part-time building inspector made
                                            -3-
advisory comments on Bizios’ building plans (2 RR 127, 4 RR, p. 1, Ex. 8). Except for a

difference of opinion as to one type of air vent construction, both Bizios’ contractor and

the Town’s building inspector agree as to the appropriate construction standards for the

house (3 RR 28-31). The vent desired by Bizios’ contractor is authorized by most DFW

cities and the International Residential Code (3 RR 31).

       After construction of the house started, the Town filed its petition requesting the

trial court to order Bizios to obtain building permits for his Lot from the Town and pay

the associated fees (CR 4-15). Following a temporary injunction hearing, the trial court

entered a temporary injunction order requiring Bizios to obtain building permits from the

Town (CR 651-3). Bizios filed an appeal with three issues: (1) Did Lakewood Village

properly extend its building code to the ETJ as a general law town; (2) If so, did it have

the legal authority to extend its building code to a platted lot previously approved by a

different city?; and (3) Does Bizios have Chapter 245 rights? The court of appeals ruled

in favor of Bizios on his first two issues and did not reach his third issue.

    RESPONSE TO PETITIONER'S SUMMARY OF THE ARGUMENT
       Because the Town has not appealed the court of appeals’ holding that the

Town is prohibited from extending its subdivision ordinance and building code to a

previously platted lot under § 212.007, TEX. LOC. GOV’T. CODE, Petitioner will be

ordered by the trial court following remand to allow Bizios to proceed with his

construction without complying with town ordinances.




                                             -4-
        In the first paragraph of its Summary of the Argument, the Town

mischaracterizes the Bizios opinion in two ways (Pet., p. 5). First, it states that the

opinion “divests” general law towns of authority when in fact the Legislature never

gave these small towns the right to require permits in their ETJ in the first place.

Second, this case does not involve the extension of subdivision rules for

infrastructure development to the ETJ. Respondent acknowledges that home rule

and general law municipalities are expressly authorized by Chapter 212 to extend

to the ETJ their platting ordinances. However, there is no statute which explicitly

authorizes general law towns to extend their building codes to the ETJ (Pet., p. 5).

The only court of appeals opinion which has even touched this issue is Lucas

which was properly distinguished by the Fort Worth Court of Appeals.

        Further, the Town’s stated policy reasons for allowing small towns to

require expensive building permits in the ETJ are specious (Pet., p. 6). While

cities generally are supposed to protect health and safety, there is no evidence in

the record that supports the goal in this case. Bizios is already building a house

that meets the International Residential Code and has been inspected regularly

(3 CR 25). The Town’s true intent and purpose, instead, is to obtain more than a

$14,000.00 profit through its collection of exorbitant building permit fees (2 RR

144).




                                          -5-
      The second stated policy which is to have uniform construction standards for

Bizios’ house after it is annexed into the corporate limits has no applicability

because the Lot will never be within the Town limits (Pet., p. 6). Lakewood

Village can never legally annex Bizios’ Lot or provide it with services (2 RR 54).

The Town’s stated policy reasons for extending its building code do not apply.

                                  ARGUMENT

      I.     Bizios agrees that Texas statutory and case law authorize the
             extension of subdivision requirements to the ETJ, but this
             authority does not include the extension of building codes.
      There is no dispute as to the Town’s first argument that cities have the

authority to extend their subdivision regulations to the ETJ under chapter 212,

TEX. LOC. GOVT. CODE. The Town’s argument breaks down, however, in claiming

that this authority necessarily entails regulating the construction of houses in the

ETJ (Pet., p. 6).

             A.     General law town ordinance making authority is extremely
                    limited
      Contrary to the Town’s claims, there are no state statutes which expressly

authorize cities to extend their building codes to the ETJ. This can be contrasted

with the express authority that the Legislature has given all types of municipalities

to extend their subdivision regulations to the ETJ. See § 212.003, TEX. LOC. GOVT.

CODE. While Petitioner correctly cities to § 1.005(3) for the proposition that a

“municipality” can refer to both home rule and general law cities, that does not

                                         -6-
mean that the Texas Legislature has expressly authorized general law towns to

extend their building codes to the ETJ.

      As a general law town, the Town (like a county) can only exercise those

governmental powers expressly delegated to it by the Texas Legislature. See

DAVID BROOKS, MUNICIPAL LAW AND PRACTICE, TEXAS PRACTICE, Vol. 22, p. 89.

Home rule cities have significantly broader governmental powers than general law

towns. See Forewood v. City of Taylor, 214 S.W.2d 282 (Tex. 1948). The Town,

on the other hand, derives its power from the Legislature and is restricted by the

express language of state statute. See Tex. AG Op. JM 169.

      Petitioner misstates the Fort Worth court of appeals distinction between

home rule and general law municipalities (Pet., pp. 6-7). Primarily, the court of

appeals focuses on the lack of express language to extend building codes into the

ETJ and the more specific, direct language in statutes such as §§ 216.902, 372.003,

and 377.002 of the Local Government Code which clearly provide this authority.
453 S.W.3d at 604. This lack of express statutory language does not necessarily

mean that home rule cities have the power to require building permits in the ETJ –

it simply means that general law towns clearly do not have this power due to lack

of specific legislative authority. Id. at 604-5.




                                          -7-
             B.     No Texas statute expressly authorizes the Town to apply its
                    building code to its ETJ
      The Town claims that its authority to require building permits in the ETJ is

implied under the state platting statute, Chapter 212 of the Texas Local

Government Code, and applies to all municipalities.           Under Subchapter A of

Chapter 212, a plat is only required to be submitted and approved under section

212.004 when a tract of land is subdivided.          There is no indication that the

Legislature intended to address building permits in Subchapter A of the platting

statute and there is no express authority stated in the statute.

      “Legislative intent remains the polestar of statutory construction.” City of

LaPorte v. Barfield, 898 S.W.2d 288, 292 (Tex. 1995). It is cardinal law in Texas

that a court construes a statute, “first, by looking to the plain and common meaning

of the statute’s words.” Liberty Mut. Ins. Co. v. Garrison Contractors, 966 S.W.2d
482, 484 (Tex. 1998). The only way that the trial court’s injunction can be

sustained is by adding terms to the statute to clearly authorize the extension of the

building code to the ETJ.        Adding verbiage to statutes by implication was

expressly forbidden by the Texas Supreme Court in M. Fitzgerald v. Advanced

Spine Fixation, 996 S.W.2d 865, 867 (Tex. 1999).




                                           -8-
             (i)    §§ 212.002 and .003 do not expressly authorize Lakewood
                    Village to extend its building code to the ETJ.
      The Town cites Local Government Code sections 212.002 and 212.003 as

extension authority (Pet., pp. 9-10).      Petitioner, however, is not applying its

building code to Bizios pursuant to the platting process. These statutes are directed

at the regulation of plats and subdivisions, not building of structures. In fact,

Subchapter A of Chapter 212 is entitled “Regulation of Subdivisions.”           This

subchapter says nothing about building structures in general or permits in specific.

Petitioner has acknowledged, by not appealing the Court of Appeals’ holding on

Bizios’ second issue, that it does not have the power to apply its building code to

Bizios’ previously platted lot under § 212.007, TEX. LOC. GOV’T. CODE.

      Subchapter B, in contrast, is titled “Regulation of Property Development,”

with “development” defined as “the new construction or the enlargement of any

exterior dimension of any building, structure, or improvement.” § 212.043(1),

TEX. LOC. GOV’T.     CODE.     This subchapter, moreover, expressly provides that

“[t]his subchapter does not authorize the municipality to require municipal

building permits or otherwise enforce the municipality’s building code in its

extraterritorial jurisdiction.” Id. at § 212.049.




                                           -9-
             (ii)   § 214.212 does not expressly authorize Lakewood Village to
                    extend its building code to the ETJ.
      Contrary to the Town’s claim, § 214.212, TEX. LOC. GOVT. CODE actually

limits the applicability of the International Residential Code to a city’s corporate

limits (Pet., pp 9-10). It is important to note that it is undisputed that Bizios’

construction meets IRC standards.

      Significantly, section 214.212 requires municipalities to adopt the IRC. It

imposes a mandatory uniform residential building code, as opposed to merely

providing an optional code that cities may, but are not required to, adopt. The

statute expressly authorizes a municipality such as the Town to apply its building

code to construction only “in a municipality,” e.g., within its corporate boundaries.

To imply that the Legislature intended to allow cities to also apply their building

codes in the ETJ would violate the holding in M. Fitzgerald.

      Another indicia of legislative intent was the introduction, but lack of

passage, of HB 609 (Smith) in 2007. See Appendix, Tab 2. This bill would have

expressly authorized cities to extend by ordinance their building codes to the ETJ.

If the Legislature’s interpretation of state statutes was that cities already had the

power to require building permits in the ETJ, then the introduction of HB 609

would have been unnecessary.

      If the Legislature intended to allow general law towns to apply the IRC in a

municipality’s ETJ, it could have expressly done so.        Because extending the
                                        -10-
building code to the ETJ is not expressly addressed by the Legislature, it is clear

that the Legislature did not intend for general law towns to extend their building

codes to the ETJ.

             (iii)   § 214.904(a) does not expressly authorize Lakewood Village
                     to extend its building code to the ETJ.
      On pages 9 and 10 of its Petition, the Town argues that section 214.904(a) of

the Texas Local Government Code authorizes the Town to extend its building code

to its ETJ because it refers to the issuance of building permits “in the municipality

or its extraterritorial jurisdiction.” But this statutory provision provides neither

express nor implied authority for a city to extend its building codes to its ETJ

similar to sections 216.003 and 216.902 of the Texas Local Government Code. As

the HB 265 bill analysis indicates, the bill was simply intended to force cities to act

on development permits instead of delaying them indefinitely. See Appendix,

Tab 3. There is no statutory language or legislative history indicating legislative

intent for Section 214.904(a) to expand a general law town’s authority to allow it

to extend its building code to its ETJ.

             (iv)    § 233.153(c) does not expressly authorize Lakewood Village
                     to extend its building code to the ETJ.
      The Town also cites section 233.153(a) of the Texas Local Government

Code which requires new houses in unincorporated areas of a county to meet

International Residential Code requirements (Pet., pp 10-11). This provision states


                                          -11-
that if a city has adopted a building code in the ETJ, then the county’s jurisdiction

does not apply. Again, the statute does not expressly authorize general law towns

to extend their building codes to the ETJ.

      Subchapter F, Chapter 233, Local Government Code, concerns the authority

of   counties   to   mandate   that   houses   be   built   to   IRC   requirements.

Section 233.153(c) is a limiting statute, not a power granting statute. As with

§ 214.904(a), there are various scenarios which the Legislature could have

considered that did not involve general law towns unilaterally enforcing their

building codes in the ETJ. While the statute can be implied to mean that some

municipalities within the State may be requiring a permit to improve a building or

“other structure”, there are fact situations that might be applicable other than a

general law town extending its building code to the ETJ:

•     Land in the ETJ subject to a development agreement under § 212.172, TEX.
      LOC. GOVT. CODE, which allows a city to require building permits.
•     Land in the ETJ subject to an industrial district agreement under § 42.044,
      TEX. LOC. GOVT. CODE which can require permitting.

•     Land in the ETJ subject to a planned unit district agreement under § 42.046,
      TEX. LOC. GOVT. CODE which can require permitting.
•     Land in the ETJ with a special district agreement under § 42.042, TEX. LOC.
      GOVT. CODE which can require permitting.

•     Land subject to limited purpose annexations under § 43.121, TEX. LOC.
      GOV’T. CODE which can require permitting.




                                        -12-
•     The Legislature could have assumed that home rule cities with their
      constitutional police powers (as opposed to general law towns) might require
      building permits in the ETJ.

•     “Other structures” could refer to billboards. General law towns and home
      rule cities are given express authority to require building permits for signs in
      the ETJ. § 216.902, TEX. LOC. GOVT. CODE.

•     The Legislature may have acknowledged that cities were extending building
      codes to the ETJ pursuant to Lucas and were awaiting future court decisions
      to clarify the authority issue.
      In addition, Denton County cannot bestow this power.              The Town’s

comments on page 11 of its Petition about Denton County regulations does not

affect the legal analysis as to whether or not Lakewood Village has sufficient

statutory authority to extend its building code to the ETJ. According to the Town

Secretary, Denton County officials have refused to support the Town’s authority to

require building permits in the ETJ (App., Tab 5).          Sections 214.904(a) and

233.153(c) do not bestow statutory authority as suggested by the Town.

            C.     The court of appeals did not infringe on a state-wide ETJ
                   policy.
      Petitioner makes broad, unsupported allegations that the Fort Worth court of

appeals has somehow violated a “state mandated policy for the ETJ”. (Pet., p. 11).

According to the Town’s logic, any and every municipality should be able to

extend all of their ordinances to residents and property owners in the ETJ (Pet. pp.

11-12). This would lead to the absurd result of heavy municipal regulation of




                                        -13-
County residents like Mr. Bizios who receive no municipal services and cannot

vote in municipal elections.

      Chapter 212 of the Local Government Code deals with the horizontal

development of subdivisions and public infrastructure. Vertical improvements like

buildings are not addressed in Chapter 212 other than to tell cities not to interfere

with certain building uses and standards. See § 212.003, TEX. LOC. GOVT. CODE.

      The Town states that its version of a stated public policy addresses “an

exposure of persons to unsafe structures in the ETJ”. (Pet., p. 13). But in this case,

it is undisputed that Bizios’ $1,200,000.00 house is a safe structure constructed to

the requirements of the IRC (3 RR 24, 35). Furthermore, as pointed out by the

Town, all houses in unincorporated areas are now required by the Legislature to be

safely constructed in accordance with the IRC. § 233.153, TEX. LOC. GOVT. CODE.

So if Bizios’ and all other houses being constructed in the ETJ meet the IRC

standards, the Town’s stated statutory purpose has no applicability. Similarly, the

Town’s public/private interest has no applicability (Pet., p. 13). No one who lives

in Sunrise Bay will be threatened or put in danger by the construction of Mr.

Bizios’ extraordinarily well-designed and constructed house.

      If the Town could attain home rule status and involuntarily annex the Lot, at

least it could argue that the Town wants to protect its future housing stock. In this

case, however, the Town can never gain the necessary legal status to effectuate a

                                         -14-
unilateral annexation and obtain corporate jurisdiction over the Lot.            City

representatives admit that the Town cannot unilaterally annex the Addition (2 RR

82).

             D.     The Fort Worth Court of Appeals Opinion does not conflict
                    with Lucas and Weslaco
       On pages 14-17 of its Petition, the Town argues that Bizios conflicts with

prior appellate precedence. As discussed in the Response to Petitioner’s Statement

of Jurisdiction, the Town is incorrect.

       Lucas is the only appellate opinion which states that a general law town can

extend building codes through Chapter 212 (Pet, pp. 14-15). The Fort Worth Court

of Appeals clearly articulated the reasons that the Lucas holding no longer applies.
453 S.W.3d at 604. Section 212.049 was added with Subchapter B of Chapter 212

of the Local Government Code after Lucas. Subchapter B of Chapter 212, Local

Government Code, relates to development plats and development is defined as “the

new construction or the enlargement of an exterior dimension of any building . . .”

Subchapter A, on the other hand, is related solely to the regulation of subdivisions

as the courts commonly define subdivisions. Unlike Subchapter A of Chapter 212,

§ 212.049 expressly states the Legislature’s intent on the issue: “This subchapter

does not authorize the municipality to require municipal building permits . . . in its

extraterritorial jurisdiction”. Because Subchapter A does not expressly address

building permits like Subchapter B, the power to extend building codes by
                                          -15-
subdivision to the ETJ should not be implied by the court. In addition, the Dallas

Court of Appeals appears to have overruled its dicta in Lucas when it held in the

2001 Levy opinion that § 212.003(a) does not authorize the extension of “land use

and construction” ordinances to the ETJ. 2001 WL 138250 at 3.

      The Lucas court erroneously based its holding on City of Weslaco v.

Carpenter, 644 S.W.2d 601, 603 (Tex. App.—Corpus Christi 1985, writ ref’d

n.r.e.). Weslaco involved the partitioning of land into 128 mobile home rental

spaces. The developer was attempting to avoid the applicability of the subdivision

statute by renting, rather than selling, spaces. The Lucas court cites Weslaco’s

holding on subdivisions that the “use of the term is not restricted to the division

itself but also encompasses development of the divided tracts.” 724 S.W.2d at 823.

The development of the tracts in Weslaco referred to subdivision development only

because there would be no “construction” of mobile homes as there would be with

site-built housing. While the Corpus court held that the City’s subdivision rules

and regulations must be followed, there was no discussion in Weslaco that the city

would be authorized to extend its building codes into its ETJ.

      In Milestone Potranco Dev. Ltd. v. City of San Antonio, 298 S.W.3d 242

(Tex. App.—San Antonio 2009, pet. den.), the court determined that San Antonio’s

tree ordinance was a rule governing plats and subdivisions. Id. at 244-5. The court

went on to validate the tree ordinance as a rule governing plats and subdivisions in

                                        -16-
the ETJ because its enforcement was limited solely to situations involving the

subdivision and platting of land. See id. “[W]e conclude the Tree Ordinance was

intended to, and does, govern only plats and subdivisions of land.” Id. at 247.

However, in this case, the Town’s application of its building code is not

commensurate with the subdivision development of Bizios’ property which was

platted by Little Elm many years ago. As a result, the trial court erred in holding

that Bizios could be required to obtain building permits from the Town under

Chapter 212. Bizios does not conflict with the holdings of other courts of appeal.

      Similarly, neither a building permit nor the ETJ were at issue in Corpus

Christi v. Unitarian Church, 436 S.W.2d 923 (Tex. Civ. App. —Corpus Christi

1968, writ ref’d n.r.e). The other opinion cited by the Town concerns solely plat

approval and its attendant construction of public infrastructure and not building

permits and building codes. City of Round Rock v. Smith, 687 S.W.2d 310 (Tex.

1985).

            E.     Lakewood Village concedes that it illegally required Bizios
                   to obtain a building permit and pay fees.
      Lakewood Village’s arguments, pleadings and ordinances have been based

solely upon its presumed authority under Chapter 212 to extend its building code to

the ETJ. According to the Town’s ordinance, it “is authorized and empowered to

apply the Town’s regulations for . . . property development to its ETJ pursuant to

§ 212.003 of the Texas Local Government Code” (emphasis added) (CR 23). At no
                                        -17-
point has the Town enacted an ordinance extending its building code to its ETJ

other than pursuant to its implied authority under Chapter 212, TEX. LOC. GOVT.

CODE. Because the Town has not appealed the court of appeals’ holding that the

Town is prohibited from extending its subdivision ordinance and building code to a

previously platted lot such as Bizios’ under § 212.007, TEX. LOC. GOV’T. CODE.

Petitioner admits that it lacks legitimate legislative authority to apply its building

code to Bizios.

             F.    Bizios will have no legal effect outside of this specific ETJ
                   matter.
      The Town cries crocodile tears in claiming Bizios will “strip general law

cities of many long recognized powers” (Pet., p. 19).        The very statutes that

Petitioner claims would be put into doubt (§§ 216.902, 372.003, 377.002, 382.109

and 395.011, TEX. LOC. GOV’T. CODE) by the court of appeals opinion are

expressly acknowledged in Bizios as granting authority to both home rule and

general law municipalities. 453 S.W.3d at 604.

                         CONCLUSION AND PRAYER
      The Fort Worth Court of Appeals opinion was properly decided and does not

invoke conflicts jurisdiction. For the foregoing reasons, the Town’s Petition for

Review should be denied. Respondent prays that this Honorable Court deny the

Petition for Review and remand this case to the trial court. Bizios further prays



                                         -18-
that it recover its costs incurred in this appeal and that this Court grant to Bizios all

other relief at law or in equity to which Bizios may show itself justly entitled.

      WHEREFORE, PREMISES CONSIDERED, Respondent requests that this

Court deny the Petitioner’s Petition for Review.


                                         Respectfully submitted,

                                         WINSTEAD PC
                                         500 Winstead Building
                                         2728 N. Harwood Street
                                         Dallas, Texas 75201
                                         (214) 745-5745 (Phone)
                                         (214) 745-5390 (Facsimile)
                                         aanderson@winstead.com

                                         By:     /s/ Arthur J. Anderson
                                                 Arthur J. Anderson
                                                 State Bar No. 01165957

                                         ATTORNEYS FOR HARRY BIZIOS




                                          -19-
                         CERTIFICATE OF SERVICE

      I hereby certify that on the 26th day of May, 2015, a true and correct copy of
the foregoing was served, in accordance with Rule 9.5 of the Texas Rules of
Appellate Procedure through an electronic filing service provider (EFSP), upon
each person below who has consented to e-service by registering for the e-service
option with an EFSP or by setting up a complimentary account with
www.texas.gov/efiling, or by first-class mail and e-mail upon each person below
who has not so consented:

      William Andrew Messer
      Messer, Rockefeller & Fort, P.L.L.C.
      6351 Preston Road
      Suite 350
      Frisco, TX 75034


                                       /s/ Arthur J. Anderson
                                       ONE OF COUNSEL

                      CERTIFICATE OF COMPLIANCE

       Pursuant to Texas Rule of Appellate Procedure 9.4(i)(4), I hereby certify that
the above-styled document contains 4,278 words, excluding the caption, identity of
parties and counsel, statement of jurisdiction, table of contents, index of
authorities, statement of the case, statement of issues presented, signature, proof of
service, certification, certificate of compliance, and appendix. Counsel is relying
on a word count computer program used to prepare the document. This brief
complies with the typeface requirements and the type style requirements of Tex. R.
App. P. 9.4(e) because it has been prepared in a proportionally spaced typeface
using Microsoft Office Word 2010 in 14-point Times New Roman.

                                       /s/ Arthur J. Anderson
                                       Arthur J. Anderson




                                         -20-
                                   APPENDIX

TAB 1:          Aerial of Area

TAB 2:          Introduced (but not enacted) HB 609 by Smith in 2007 Regular
                Session

TAB 3:          House Research Organization Bill Analysis of HB 265 by Smith
                dated March 22, 2005

TAB 4:          Amicus Brief filed by Texas Association of Builders in Court of
                Appeals

TAB 5:          Amicus Brief filed by Property Owners’ Association of Sunrise
                Bay in Court of Appeals




                                       -21-

DALLAS_1/6514284v.3
56756-1 05/26/2015
     By:   Smith of Tarrant                                            H.B. No. 609



                                    A BILL TO BE ENTITLED

1                                          AN ACT

2    relating     to    the     application    and   enforcement      of    municipal

3    construction codes.

4­          BE IT ENACTED BY THE LEGISLATURE OF THE STATE OFTEXAS:

5           SECTION 1.        Section 214.212(b), Local Government Code, is

6    amended to read as follows:

7           (b)   The       International Residential        Code   applies    to   all

8    construction, alteration, remodeling, enlargement, and repair of

9    residential structures in a municipality. Notwithstanding Section

10   242.001, the governing body of a municipality by ordinance may

11   extend to the extraterritorial jurisdiction of the municipality the

12   application       of     the   International    Residential     Code     and   any

13   amendments adopted as provided by this section.

14          SECTION 2.         Section   212.049,    Local   Government     Code,    is

15   repealed.

16          SECTION 3.        This Act takes effect immediately if it receives

17   a vote of two-thirds of all the members elected to each house, as

18   provided by Section 39, Article III, Texas Constitution.                  If this

19   Act does not receive the vote necessary for immediate effect, this

20   Act takes effect September 1, 2007.




     80R942 PAM-F                             1
TAB 3
HOUSE
RESEARCH                                                                               HB 265
ORGANIZATION bill analysis               3/22/2005                                    W. Smith

SUBJECT:          Deadlines for cities to act on permit applications

COMMITTEE:        Land and Resource Management — favorable, without amendment

VOTE:             6 ayes — Mowery, Blake, R. Cook, Leibowitz, Miller, Orr

                  0 nays

                  3 absent — Harper-Brown, Escobar, Pickett

WITNESSES:        For — David Mintz, Texas Apartment Association; Scott Norman, Texas
                  Association of Builders; {Registered but did not testify: Daniel Gonzalez,
                  Texas Association of Realtors)

                  Against — None

BACKGROUND:       Among other provisions, Local Government Code, Title 7, authorizes
                  local government entities to issue building permits. Permit applications
                  and review processes vary among cities to ensure that construction and
                  improvement plans comply with local policies and standards.

DIGEST:           HB 265 would set deadlines for municipalities to act on permits for
                  constructing or improving buildings or other structures within their
                  jurisdictions. Upon receipt of a building permit application, a municipality
                  would have to:

                      • grant or deny the permit to the applicant within 45 days;
                      • provide written notice to the applicant explaining why the
                        municipality had not acted on the application, which would add 30
                        days from the date notice was received to the municipality's
                        deadline for reaching a decision; or
                      • reach a written agreement with the applicant establishing a deadline
                        for reaching a decision.

                   If the municipality failed to act within these deadlines and/or agreements,
                   the municipality could not collect any application fees and would have to
                   refund to the applicant any fees collected.
                                   HB 265
                          House Research Organization
                                    page 2

             The bill would take effect September 1, 2005, and would apply only to
             permit applications submitted after that date.

SUPPORTERS   HB 265 would assist developers in efficiently managing their projects by
SAY:         establishing clear uniform deadlines for granting or denying permit
             applications. It would develop notification standards that are responsive
             and predictable and create a clear and transparent permit process through
             which a municipality and a project manager could communicate
             effectively.

             The permit procedure set forth in HB 265 would allow for the timely
             identification and rectification of application errors. Rather than letting
             projects stall over incoherent deadlines or flaws detected late in the permit
             process, as under the current system, the bill would help municipalities
             quickly identify a sound project and resolve application flaws to speed the
             commencement of construction or improvements. By allowing for a more
             timely project initiation date, HB 265 also would assist a municipality in
             incorporating new property value into its tax roll.

             Variation among municipalities' particular permit requirements would not
             be affected by the bill. Written agreements between a municipality and a
             developer could cover any steps required to obtain a permit while clearly
             delineating the responsibilities of both parties.

OPPONENTS    HB 265 would take away local control from regulatory permit processes.
SAY:         Municipalities, large and small, can better determine application deadlines
             than the state. By requiring written agreements between municipalities and
             building permit applicants in order to avoid inflexible processing
             deadlines and resolve application flaws, this bill would slow the permit
             process, not expedite it. Municipalities today manage to ensure efficient
             regulatory processes by communicating verbally with applicants, and
             additional paperwork requirements would do nothing to improve this
             system. By mandating additional administrative duties, the bill could
             require some municipalities to increase permit fees to cover the increased
             processing costs of written agreements, including the possible need for
             additional personnel.

             HB 265 would create unrealistic deadlines for the processing of
             applications. All applications are reviewed for technical revisions
             including engineering, building code, and public safety compliance.
                      HB 265
             House Research Organization
                       page 3

Rushing the review process to meet a state-specified deadline could
jeopardize technical accuracy.

The bill would not place any requirements on applicants. Applicants who
submitted incomplete applications or did not respond to requests from the
municipality would not be held accountable for slowing the application
process. Municipalities should not have to adhere to application process
deadlines if applicants are not responsive.

On February 28, the House passed a related bill, HB 266 by W. Smith,
which would set deadlines for counties to respond to permit applications.
The Senate has not yet referred this bill to committee.
TAB 4
                                                                          ACCEPTED
                                                                     02-14-00143-CV
                                                          SECOND COURT OF APPEALS
                                                               FORT WORTH, TEXAS
                                                                9/26/2014 2:30.02 PM
                                                                      DEBRA SPISAK
                                                                              CLERK


IN THE COURT OF APPEALS OF THE STATE OF TEXAS

          SECOND APPELLATE DISTRICT


                 No. 02-14-00143-CV


                  HARRY BIZIOS,
               Appellant/Cross Appellee,

                           v.

     TOWN OF LAKEWOOD VILLAGE, TEXAS,
            Appellee/Cross Appellant.


     On Appeal from the 431st Judicial District Court
         Trial Court Cause No. 14-01991-431


            BRIEF AMICUS CURIAE
       TEXAS ASSOCIATION OF BUILDERS
   IN SUPPORT OF APPELLANT HARRY BIZIOS



                          Manuel Munoz, Jr.
                          SB No. 24053379
                          Texas Association of Builders
                          313 E. 12th Street, Suite 210
                          Austin, Texas 78701
                          (512) 476-6346-Phone
                          (512) 476-6427 - Fax
                          ned@texasbuilders.org

                          Attorneys for Amicus Curiae Texas
                          Association of Builders
                          TABLE OF CONTENTS
TABLE OF CONTENTS                                              i
STATEMENT OF INTEREST OF AMICUS                                1
SUMMARY OF ARGUMENT                                            2
ARGUMENT AND AUTHORITIES                                       4
    A.     The Town's True Motivation is to Generate Revenue   4
     B.    The Town lacks statutory authority                  4
CONCLUSION AND PRAYER                                          6
CERTIFICATE OF SERVICE                                         7
CERTIFICATE OF COMPLIANCE WITH RULE 9.4                        8
APPENDIX                                                       9
                          TABLE OF AUTHORITIES
                                                 Page(s)
STATUTES
Chapter 212, Tex. Loc. Gov't Code                   4, 5

Chapter 233, Tex. Loc. Gov't Code                      3
§ 214.904, Tex. Loc. Gov't Code                     3,5
§ 233.151, Tex. Loc. Gov't Code                   3, 5, 6
OTHER AUTHORITIES
Tex. Const., Article VIII, Section 1(f)                4




                                          -il
        IN THE COURT OF APPEALS OF THE STATE OF TEXAS

                     SECOND APPELLATE DISTRICT


                            No. 02-14-00143-CV


                             HARRY BIZIOS,
                          Appellant/Cross Appellee,

                                      v.

                TOWN OF LAKEWOOD VILLAGE, TEXAS,
                       Appellee/Cross Appellant.


                On Appeal from the 431st Judicial District Court
                    Trial Court Cause No. 14-01991-431


                       BRIEF AMICUS CURIAE
                  TEXAS ASSOCIATION OF BUILDERS
              IN SUPPORT OF APPELLANT HARRY BIZIOS


TO THE HONORABLE SECOND COURT OF APPEALS OF TEXAS:

      Pursuant to Rule 11 of the Texas Rules of Appellate Procedure, the Texas

Association of Builders ("TAB") submits this Brief as Amicus Curiae in support of

Appellant Harry Bizios.

                 STATEMENT OF INTEREST OF AMICUS

      TAB is a non-profit trade association that was founded in 1946 to help

promote the dream of home ownership and to serve the common interests of those
involved in the residential construction industry in the State of Texas. TAB's

membership base of nearly 10,000 members across Texas is primarily made up of

home builders, remodelers, developers, and other companies and individuals who

have an interest and a stake in a healthy and vibrant homebuilding industry in the

State of Texas. TAB is affiliated with the National Association of. Home Builders

and over 28 local associations that are located throughout the State of Texas.

TAB's membership represents approximately 702,500 jobs and $31.1 billion

annually of the Texas economy.                 -

       TAB, as amicus, has an interest in this case in that TAB and its members are

extremely concerned about the requirement that its members obtain municipal

 building permits and pay fees for construction i n the extraterritorial jurisdiction

 ("ETJ"). More specifically, TAB and its members have an interest in seeing that

 the Court grant the Appellant's appeal and reverse the trial court's decision

 granting temporary injunction.

       That being said, TAB is not a party to this action and has no direct financial

 interest in its outcome.      TAB's counsel was not paid a fee by TAB for the

 preparation of this brief.

                              SUMMARY OF ARGUMENT

        TAB's membership is dedicated to the construction of quality, safe housing.

  Under existing statutes, all one and two family homes built in the state's
municipalities must meet the standards of the International Residential Code

("IRC"), while every county in Texas, other than Loving County, has the authority

to mandate that all one and two family homes be built to the standards of the IRC.

Furthermore, Denton County has exercised its authority under Subchapter F,

Chapter 233 of the Texas Local Government Code to require that all one and two

family homes built in the unincorporated areas o f Denton County conform to the

IRC. TAB supports this standard, and Bizios' and other homes in Lakewood

Village's ETJ will be constructed in accordance with the IRC without the Town's

interference or oversight.

      TAB strongly disagrees with the Town's argument that §§ 214.904 or

233.151, Tex. Loc. Gov't Code, provide statutory authority for the Town to extend

its building code to the ETJ. The legislative history of both bills shows that they

 did not bestow or endow such authority on general law towns like Lakewood

 Village.

       TAB has reviewed the Appellant's briefs in this case. TAB agrees with both

 the content and the arguments that are set forth in the Appellant's briefs. TAB

 would like to take this opportunity to incorporate the arguments that are set forth in

 the Appellant's briefs and to adopt them as if they were TAB's own.
                      ARGUMENT AND AUTHORITIES
      A.    The Town's True Motivation is to Generate Revenue.
      TAB does not oppose legitimate building permit fees which cover true

administrative costs in reviewing plans and making inspections. However, the

Town's fees, which we understand to represent a profit to the Town of around

$15,000 for Appellant's house, constitute an illegal occupation tax, in violation of

Article VIII, Section 1(f) of the Texas Constitution. (2 RR 144). This fee is

merely a means for the Town to raise revenue as no services are being provided by

the Town. Water is provided by the Town of Little Elm and the roads are

maintained by Denton County. (2 RR 89; 3 RR 14). This property can never be

annexed by Lakewood Village for legal, political and engineering reasons. (2 RR

54). Furthermore, the Town's building official is a moonlighter who, due to full­

time employment elsewhere, will not perform services during regular business

hours. (2 RR 143). Bizios obtained approved permits from Denton County and

 the Corps of Engineers for his project and has employed a professional third-party

 firm to perform code inspections.      TAB opposes the extension of municipal

 building codes to the ETJ by generallaw towns.

       B.     The Town lacks statutory authority.

       The Town also has no legal right to enforce its building standards in its ETJ,

 including fees, inspection requirements and contractor registration regulations.

 The Town's reliance on Subchapter A, Chapter 212 of the Texas Local

                                 .        -4-
Government Code is misplaced because Subchapter A relates to a city's

subdivision and platting powers. The property in question was platted in Denton

County long before it came into the Town's ETJ. Consequently, Subchapter B of

Chapter 212 applies because it defines development as "new construction."

Subchapter B does not authorize a city to require its building standards in the ETJ.

In fact, § 212.049, Tex. Loc. Gov't Code, specifically states that the subchapter

does not authorize municipalities to require building permits or enforce building

codes in the ETJ. General law cities, such as Lakewood Village, only have the

powers expressly given to them by Texasstatute or the Texas Constitution.

       TAB was involved in the legislative process for enacting §§ 214.904 and

233.151, Tex. Loc. Gov't Code. Contrary to the Town's argument, there was

never any discussion or statement made at a committee hearing or on the floor of

either house that these bills would authorize general law towns to extend their

 building codes to the ETJ.

       For example, HB 265 was passed in 2005 to create § 214.904. The House

 Research Organization bill analysis is attached as Tab A in the Appendix as shown

 in Exhibit A. Scott Norman of TAB testified in support of the bill which was

 intended to prevent cities from arbitrarily delaying taldng action on building permit

 applications. There is no legislative history indicating that § 214.904 was intended

 to grant general law towns the authority to extend their building codes to theETJ.
      TAB was also involved with the 2009 legislative process in enacting HB

2833 (§ 233.151, Tex. Loc. Gov't Code, et seq.). As originally drafted, and shown

in Tab C in the Appendix, the legislative intent was to address the proliferation of

"colonias" along the border by authorizing commissioners courts along the border

the authority to, among other things, adopt building codes. During the session, the

scope of the covered counties was expanded to include virtually every Texas

county and allow those counties to require that all one and two family homes built

in the unincorporated areas of the county me et IRC standards. At no point was

there any discussion or consideration to give general law towns the authority to

require building permits in the ETJ.

                          CONCLUSION AND PRAYER
       Amicus Curiae TAB respectfully requests that this Court grant Appellant's

 appeal, reverse the trial court'stemporary injunction order, and grant any additional

 relief to which the Appellant is entitled.
                                         Respectfully submitted,

                                         TEXAS ASSOCIATION OF
                                         BUILDERS
                                         313 E. 12th Street, Suite 210
                                         Austin, Texas 78701
                                         (512) 476-6346-Phone
                                         (512) 476-6427-Fax
                                         ned@texasbuilders.org


                                         Bv: /s/ Manuel Munoz. Jr.
                                              Manuel Munoz, Jr.,
                                              SB 24053379

                                          ATTORNEYS FOR THE TEXAS
                                          ASSOCIATION OF BUILDERS,
                                          AMICUS CURIAE


                       CERTIFICATE OF SERVICE
      Pursuant to Tex. R. App. P. 9.5, I hereby certify that on the 26th day of
September, 2014, a true and correct copy of the foregoing was served upon the
following counsel of record vie electronic filing service:
      William Andrew Messer
      Messer, Rockefeller & Fort, P.L.L.C.
      6351 Preston Road
      Suite 350
      Frisco, TX 75034

      Arthur J. Anderson
      Winstead PC
      500 Winstead Building
      2728 N. Harwood Street
      Dallas, TX 75201

                                             /s/Manuel Munoz. Jr.
                                             Manuel Munoz, Jr.
            CERTIFICATE OF COMPLIANCE WITH RULE 9.4
       Pursuant to Texas Rule of Appellate Procedure 9.4,1 hereby certify that the
above styled document complies with the type-volume limitations and contains
1,147 words, excluding the caption, identity of parties and counsel, statement
regarding oral argument, table of contents, index of authorities, statement of the
case, statement of issues presented, signature, proof of service, certification,
certificate of compliance, and appendix. Counsel is relying on a word count
computer program used to prepare the document.

                                            /s/ Manuel Munoz. Jr.
                                            Manuel Munoz, Jr.
                          APPENDIX



TAB A:   March 22, 2005 House Research Organization Bill Analysis for
         HB 265 by Smith

TAB B:   2009 Senate Intergovernmental Relations Committee Witness List
         for HB 2833

TAB C:   2009 Bill Analysis for C.S.H.B. 2833 (Marquez)




                                 -9-
TAB A
HOUSE
RESEARCH                                                                               HOB 265
ORGANIZATION bill analysis               3/22/2005                                    W.Smith

SUBJECT:          Deadlines for cities to act on permit applications

COMMITTEE:        Land and ResourceManagement — favorable, without amendment

VOTE:             6 ayes — Mowery, Blake, R. Cook, Leibowitz, Miller, Orr

                  0 nays

                  3 absent — Harper-Brown, Escobar, Pickett

WITNESSES:        For — David Mintz, Texas Apartment Association; Scott Norman, Texas
                  Association of Builders; (Registered but did not testify: Daniel Gonzalez,
                  Texas Association of Realtors)

                  Against—None

BACKGROUND:        Among other provisions, Local Government Code, Title 7, authorizes
                   local government entities to issue building permits. Permit applications
                   and review processes vary among cities to ensure that construction and
                   improvement plans comply with local policies and standards.

 DIGEST:           HB 265 would set deadlines for municipalities to act on permits for
                   constructing or improving buildings or other structures within their
                   jurisdictions. Upon receipt of a building permit application, a municipality
                   would have to:

                       • grant or deny the permit to the applicant within 45 days;
                       • provide written notice to the applicant explaining why the
                         municipality had not acted on the application, which would add 30
                         days from the date notice was received to the municipality's
                         deadline for reaching a decision; or
                       • reach a written agreement with the applicant establishing a deadline
                         for reaching a decision.

                    If the municipality failed to act within these deadlines and/or agreements,
                    the municipality could not collect any application fees and would have to
                    refund to the applicant any fees collected.
                                   HB 265
                          House Research Organization
                                    page 2

             The bill would take effectSeptember 1,2005, and would apply only to
             permit applications submitted after that date.

SUPPORTERS   HB 265 would assist developers in efficiently managing their projects by
SAY:         establishing clear uniform deadlines for granting or denying permit
             applications. It would develop notification standards that are responsive
             and predictable and create a clear and transparent permit process through
             which a municipality and a project manager could communicate
             effectively.

             The permit procedure set forth in HB 265 would allow for the timely
             identification and rectification of application errors. Rather than letting
             projects stall over incoherent deadlines or flaws detected late in the permit
             process, as under the current system, the bill would help municipalities
             quickly identify a sound project and resolve application flaws to speed the
             commencement of construction or improvements. By allowing for a more
             timely project initiation date, HB 265 also would assist a municipality in
             incorporating new property value into its tax roll.

             Variation among municipalities' particular permit requirements would not
             be affected by the bill."Written agreements between a municipality and a
             developer could cover any steps required to obtain a permit while clearly
             delineating the responsibilities of both parties.

OPPONENTS     HB 265 would take away local control from regulatory permit processes.
SAY:          Municipalities, large and small, can better determine application deadlines
              than the state. By requiring written agreements between municipalities and
              building permit applicants in order to avoid inflexible processing
              deadlines and resolve application flaws, this bill would slow thepermit
              process, not expedite it. Municipalities today manage to ensure efficient
              regulatory processes by communicating verbally with applicants, and
              additional paperwork requirements would do nothing to improvethis
               system. By mandating additional administrative duties, the bill could
               require some municipalities to increase permit fees to cover the increased
               processing costs of written agreements, including the possible need for
               additional personnel.

              HB 265 would create unrealistic deadlines for the processing of
              applications. All applications are reviewed for technical revisions
              including engineering, building code, and public safety compliance.
                               HB 265
                      House Research Organization
                                page 3

         Rushing the review process to meet a state-specified deadline could
         jeopardize technical accuracy.

         The bill would not place any requirements on applicants. Applicants who
         submitted incomplete applications or did not respond to requests from the
         municipality would not be held accountable for slowing the application
         process. Municipalities should not have to adhereto application process
         deadlines if applicants are not responsive.

NOTES:   On February 28, the House passed a relatedbill, HB 266 by W. Smith,
         which would set deadlines for counties to respond to permit applications.
         The Senate has not yet referred this bill to committee.
TAB B
81(R) HB 2833 - Senate Committee Report version - Witness List                                   Page 1 of 1



                                                WITNESS LIST
    HB 2833
    Senate Committee Report


    Intergovernmental Relations
    May 20,2009-7:30 AM           •
         FOR:
                      Bresnen, Steve (El Paso County), Austin, TX
         Registering, but not testifying:
         For:
                       Allison, Jim (County Judges & Commissioners Association of Texas), Austin, TX
                       Lee, Donald (Texas Conference of Urban Counties), Austin, TX     •
                       Munoz, Ned (Texas Association of Builders), Austin, TX
                       York, Van County Judge (Borden County), Gail, TX




  http://www.capitol.state.tx.us/tlodocs/81Rywitlistbill/html/HB02833S.htm                             9/3/2014
TAB C
                                      BILL ANALYSIS



                                                                               C.S.H.B. 2833
                                                                                 By: Marquez
                                                                               County Affairs
                                                                 Committee Report (Substituted)



BACKGROUND AND PURPOSE

Under current l aw, certain counties do not have the authority to adopt building codes in the
unincorporated areas o f the county. This lack of county regulatory powe r contributes to the
growth of substandard housing in colonias throughout the Texas-Mexico border region.

C.S.H.B. 2833 authorizes certain counties along the Texas-Mexico border to adopt a building
code applicable to new residential construction that b egins after September 1, 2009, in the
unincorporated area o f the county. The bill authorizes t he building codes adopted under the
provisions of the bill to contain only the same requirements a s the statutory warranty and
building and performance standards that apply to residential construction and any rules
governing those standards adopted by the Texas Residential Construction Commission.

C.S.H.B. 2833 requires a building code adopted by a commissioners court under the bill's
provisions to require a person who builds new residential construction to meet specified
requirements, inclu ding providing notice to the county, arranging for a third party inspection,
and reporting the results of the inspection to the county and other parties. The bill provides for
enforcement of such a building code, including referral of violations to the commission and
injunctive relief. The bill makes it a Class C misdemeanor t o violate its provisions. The bill
prohibits a county from charging a fee to a person regulated by the code. TTie bill cla rifies that
the new authority granted does not affect existing county authority to adopt orders or ordinances
under other law.

RULEMAKING AUTHORITY

 It is the committee's opinion that this bil l does not expressly grant any additional rulemaking
 authority to a state officer, department, agency, or institution.

 ANALYSIS

 C.S.H.B. 2833 amends the Local Government Code to authorize the commissioners court in a
 county that in cludes territory within 50 miles of an international border, has a population o f
 700,000 or more, contains a municipality with a population of 550,000 or more, and contains one
 or more colonias or other developments composed of substandard hous ing, and in a county
 whose commissioners court adopts a resolution stating that the county expects population
 expansion as a result of the recommendations of the federal Defense Base Closure and
 Realignment Commission, to adopt a building code applicable to new residential construction in
 the unincorporated area of the county that begins after September 1, 2009. The bill provides that
 if a municipality located within such a county has adopted a building code in the municipality's
 extraterritorial jurisdiction, the building code adopted by the municipality controls and a building
 code adopted by the county has no effect in the municipality's extraterritorial jurisdiction. The
 bill prohibits these provisions from being construed to require prior approval b y the county
 before beginning new residential construction, to authorize the co mmissioners court of a county
 to adopt or enforce zoning regulations, or to affect the application of provisions related to the
  subdivision platting requirements in a county near an international border to land developme nt.




  81R 23829                                                                               9.99.109
  Substitute Document Number: 81R 19885
The bill provides that in the event of a conflict between its provisions and provisions related to
the subdivision platting requirements in a county near an international border, provisions related
to the subdivision platting requirements in a county near an international border control.

C.S.H.B. 2S33 authorizes an adopted building code to contain only the same requirements as the
statutory warranty and building performance standards that apply to residential construction
under the Texas Residential Construction Commission Act, and any rules governing those
standards adopted by the Texas Residential Construction Com mission. The bill requires the
adopted building code to require a person who builds new residential construction to have the
new residential construction inspected by a third-party inspector approved by the commission at
the time and in the manner prescribed by rules adopted by the commission; before commencing
new residential construction, to provide notice to the county of the location of the new residential
 construction on a form prescribed by the county, the date by which the new residential
 construction will be commenced, and the name of the third-party inspector who will inspect the
 new residential construction; and to submit not later than the 10th day after the date of each
 inspection a written report prepared by the third-party inspector of the inspection and describing
 the results of the inspection to the county employee or department or agency of the county
 designated by the commissioners court of the county and the pe rson who purchased the new
 residential construction from the builder, if applicable.

 C.S.H.B. 2833 authorizes the county, in order to enforce compliance with a building code
 adopted under the bill's provisions, to seek injunctive relief and impose certain penalties; to refer
 a builder registered under the T exas Residential Construction Commission Act who violates a
 provision of that act, or any rule adopted under that act, to the commission for disciplinary
 action; and to refer a third-party inspector approved by the commission under the Texas
 Residential Construction Commission Act who violates a provision of that act, or any rule
 adopted under that act, to that commission for disciplinary action. The bill authorizes the
 commission to take any action with regard to a builder or third-party inspector that it is
 authorized to take by any other law with regard to new residential construction in a county that
 has adopted a building code authorized under these provisions. The bill prohibits a county from
 charging a fee to a person regulated by a building code adopted under provision s of the bill to
 defray the costs of enforcing the code.

 C.S.HJB. 2833 provides that the authority granted by these provisions does not affect the
 authority o f a commissioners court to adopt an order under other law. The bill entitles the
 county, in a suit brought by the appropriate attorney representing the county in the district court,
 to appropriate injunctive relief to prevent the violation or threatened violation of a building code
 from continuing or occurring. The bill makes it a Class C misdemeanor to violate a restriction or
 prohibition imposed by a building code adopted under these provisions.

  C.S.H.B. 2833 defines "new residential construction."

  EFFECTIVE DATE

  On passage, or, if the act does not receive the necessary vote, the act takes effect September 1,
  2009.

  COMPARISON OF ORIGINAL AND SUBSTITUTE

  C.S.H.B. 2833 differs from the original by placing its provisions under law related to county
  regulation o f housing and other structures, whereas the original places its provisions under law
  related to the authority of a municipality and a county to regulate subdivisions in and outside of
  the municipality's extraterritorial jurisdiction. The substitute adds a definition for "new
  residential construction" that is not inthe original.




   81R 23829                                                                                 9.99.109
   Substitute Document Number 81R19885
C.S.H.B. 2833 differs from the original by applying its provisions to a county that has a
population of 700,000 or more, contains a municipality w ith a population of 550,000 or more,
and contains one or more colonias or other developments composed of substandard housing, and
by applying its provisions to a county whose commissioners court adopts a resolution stating that
the county expects population expansion as a result of the recommendations of the federal
Defense Base Closure and Realignment Commission, whereas the original a pplies its provisions
to a municipality in a county if that county does not exercise in the municipality's extraterritorial
jurisdiction the authority described by the bill and the county by resolution authorizes the
municipality to exercise that authority in the municipality's extraterritorial jurisdiction.

C.S.H.B. 2833 adds a provision not in the original t o authorize the commissioners court in a
county to adopt a building code applicable to new residential construction in the unincorporated
area of the county and to set forth building code requirements. The substitute adds a provision
not in the original setting forth provisions for the enforcement of building codes.

C.S.H.B. 2833 removes a provision from the original that authorizes the com missioners court of
a county to regulate residential land devel opment in the unincorporated areas of the county and
that authorizes the gover ning body of a municipality to regulate residential land development in
the municipality's extraterritorial jurisdiction so that the municipality or county may prevent the
proliferation of colonias by adopting certaintypes of regulations.

 C.S.H.B. 2833 removes a provision from the original that requires the county or municip ality to
 issue a building permit if the person submitting the application for the permit satisfies certain
 requirements.

 C.S.H3. 2833 removes a provision from the original providing that a municipal ordinance
 prevails within the municipality's jurisdiction to the extent of a conflict if an order adopted b y
 the county conflicts with the municipality's ordinance.

 C.S.H.B. 2833 differs from the original b y making it an o ffense to violate the building code,
 rather than an order or ordinance, as in the original and by omitting an exception to the penalty
 in the original.




   81R23829                                                                                  9.99.109
   Substitute Document Number: 81R 198 85

                                                    3
                                                                      ACCEPTED
                                                                 02-14-00143-CV
                                                      SECOND COURT OF APPEALS
                                                           FORT WORTH, TEXAS
                                                           9/26/2014 11:49:55 AM
                                                                  DEBRA SPISAK
                                                                          CLERK


          NO. 02-14-00143-CV
IN THE COURT OF APPEALS SECOND DISTRICT
         OF TEXAS, FORT WORTH


               HARRY BIZIOS,
                 APPELLANT,

                     V.

     TOWN OF LAKEWOOD VILLAGE, TEXAS,
                 APPELLEE.




          BRIEF OF AMICUS CURIAE
PROPERTY OWNERS' ASSOCIATION OF SUNRISE BAY



                    WHITEHURST & CAWLEY, L.L.P.

                    FRANK G. CAWLEY
                    State Bar No. 24006978
                    4560 Belt Line Road, Suite 200
                    Addison, Texas 75001
                    972/503-5455 Telephone
                    972/503-6155 Facsimile

                    Counsel for Property Owners' Association
                    Of Sunrise Bay
               IDENTITY OF PARTIES AND COUNSEL

      Amicus Curiae Property Owners' Association of Sunrise Bay
supplements the parties' identification of parties and counsel with the
following information:

     1.    Amicus Curiae is Property Owners' Association of Sunrise Bay.

     2.    Counsel for Amicus Curiae is Frank G. Cawley, Whitehurst &
           Cawley, L.L.P. 4560 Beltline Rd., Suite 200, Addison, Texas
           75001




                                    ii
                     INTEREST OF AMICUS CURIAE

      Pursuant to Texas Rule of Appellate Procedure 11, Amicus Curiae,

Property Owners' Association of Sunrise Bay ("the Association"), submits

this brief in support of Appellant, Harry Bizios because the disposition of

the issues raised in this case will significantly affect the Association and its

constituent property owners.

      The Association is a duly organized Texas non-profit property

owners association comprised of 1 74 properties and 171 property owners.

Approximately 57 of these properties are located wholly or partially within

the extra-territorial jurisdiction of the Town of Lakewood Village. (CR 527).

The Association and its constituent property owners have a significant

interest in the subject matter of this case. The Association is committed to

maintaining sustainable property values, preserving and attracting

desirable property owners, and maintaining the integrity and constituency

of the Association. If this Court holds that the Town of Lakewood Village

has the power to enforce its ordinances, building codes, and confiscatory

building permit fees in its ETJ, it will serve as a disincentive to property

ownership and transfer in the subject ETJ, reduce the pool of attractive


                                        iii
purchasers, and discourage the improvement of properties in the

Lakewood Village ETJ. Each of these will have a deleterious effect on

property values which impacts all of the 171 members of the Association.

     No fees have been paid for the filing of this brief.
                          TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL

INTEREST OF AMICUS CURIAE                                                  iii, iv

TABLE OF CONTENTS                                                          v, vi

INDEX OF AUTHORITIES                                                .vii, viii, ix

ISSUES PRESENTED                                                               1

     Issue 1:
     Whether a general law town has the power to enforce its building
     codes and building permit fees in its extraterritorial jurisdiction
     absent express statutory authority.

     Issue 2:
     Whether the Town established a probable right to the relief sought
     where the evidence establishes that its building permit fees bear no
     reasonable relationship to the cost of regulating construction, and
     thus constitute unlawful taxes.

SUMMARY OF ARGUMENT                                                           1,2

STATEMENT OF FACTS                                                               2

ARGUMENT AND AUTHORITIES                                                             3

        Lakewood Village's Motive in Attempting to Require Permit
        Fees and to Enforce Building Codes is Revenue Generation, Not
        Health, Safety and Welfare                                    3

        As a General Law Town, The Powers of Lakewood Village Are
        Limited To Those Expressly Authorized By Statute                         7

        There is No Statutory Authority Authorizing Lakewood Village to
        Require Building Permits or to Enforce Building Codes in its ETJ             8
      The Authority on Which Lakewood Village Relies is Inapposite
      Because it is Based on a Different, Repealed Statute and is no Longer
      Good Law                                                                11

      Lakewood Village's admission that it has not adopted Subchapter B is
      fatal to its position                                                14

      The Trial Court Erred in Finding a Probable Right To Relief
      Because Lakewood Village's Building Permit Fees Constitute
      Unlawful Taxes                                                          15

CONCLUSION AND PRAYER                                                         18

CERTIFICATE OF SERVICE                                                        19




                                      vi
                        INDEX OF AUTHORITIES

Case Law                                                        Page(s)

Bon Air Estates, Inc. v. Village of Suffern,
     32 A.D.2d 921,302 N.Y.S.2d 304 (1969)                           16

City of Austin v. Jamail,
      662 S.W.2d 779, 782 (Tex. App. - Austin 1983, writ dism'd)      7

City of Sweetwater v. Hamner,
      259 S.W. 191,195 (Tex. Civ. App. - Fort Worth 1923, writ dism'd)
                                                                     7

City of West Lake Hills v. Westwood Legal Defense Fund
      598 S.W.2d 681, 683, 684 (Tex. Civ. App. - Waco 1980, no writ).. 7

Colonial Oaks West, Inc. v. East Brunswick,
      296 A.2d 653, 660 (N.J. 1972)                                   16

Daniels v. Point Pleasant,
     23 N.J. 357,362,129 A.2d 265 (N.J. 1957)                      15,17

Ft. Worth v. Gulf Refining Co.,
      125 Tex. 512 (Tex. 1935)                                        15

Health v. King,
      705 S.W.2d 812, 814 (Tex. App. Dallas 1986)                     16

Hope v. Laguna Vista,
     721 S.W.2d 463, 463-464 (Tex. App. Corpus Christi 1986)           7

 Levy v. City of Piano,
       2001 Tex. App. LEXIS 7515 (Tex. App. Dallas Nov. 8,2001)...ll, 12

 Lodge of Ozarks, Inc. v. Branson,
       796 S.W.2d 646 (Mo. Ct. App. 1990)                              16
                                       vii
Lucas v. North Texas Municipal Water Dist.,
      724 S.W.2d 811, 824 (Tex. App. 1986)                      11,12

Merrelli v. City of St. Clair Shores,
     355 Mich. 575, 96 N.W.2d 144 (Mich. 1959)                     15

Orange and Rockland Utilities v. Town of Clarkstown,
     80 A.D.2d 846,444 N.Y.S. 2d 670 (1981)                     15,16

Raum v. Board ofSup'rs ofTredyjfrin Township,
    29 Pa. Commw. 9, 370 A.2d 777 (Pa. Comwlth. 1977)              16

Sun Oil Co. v. Whitaker,
     424 S.W.2d 216, 218 (Tex. 1968)                               17

Tex. DOT v. City of Sunset Valley,
      146 S.W.3d 637, 645 (Tex. 2004)                              7

Township of Ridley v. Ridley Arms, Inc.,
     90 Pa. Commw. 143,494 A.2d 870 (Pa. Comwlth. 1985)            16

Trevino & Gonzalez Co. v. RF. Muller Co.,
      949 S.W.2d 39,40 (Tex. App. —San Antonio 1997, no writ)      15

Vance v. Pleasanton,
     261 S.W. 457,459 (Tex. Civ. App. 1924)                        16

Statutes and Codes

Tex. Loc. Govt. Code §43.024                                        7
Tex. Loc. Govt. Code §13.002                                        8
Tex. Loc. Govt. Code, Chapter 212                       1,8,10,11,12
Tex. Loc. Govt. Code, §212.002                                   8, 9
Tex. Loc. Govt. Code, §212.003                                   8, 9
Tex. Loc. Govt. Code, §212.041                                    14
Tex. Loc. Govt. Code, §212.049                         9,10,12,13,14
                                        viii
Tex. Loc. Govt. Code, §212.172                           13

Texas Revised Civil Statute 970a                         11
Texas Revised Civil Statute 970a, Article 1, Section 4   12

Texas Constitution                                       16




                                        ix
                             ISSUES PRESENTED

                                  Issue 1

     Whether a general law town has the power to enforce its building

codes and building permit fees in its extraterritorial jurisdiction absent

express statutory authority.

                                  Issue 2

      Whether the Town established a probable right to the relief sought

where the evidence establishes that its building permit fees bear no

reasonable relationship to the cost of regulating construction, and thus

constitute unlawful taxes.

                       SUMMARY OF ARGUMENT

      General law towns such as the Town of Lakewood Village possess

only the powers expressly conferred by the legislature. Contrary to

Lakewood Village's arguments, neither subchapter A nor subchapter B of

Texas Local Government Code Chapter 212 authorize a general law town

to require building permits or enforce building codes in an ETJ. Lakewood

Village can point to no other statute that expressly authorizes a general law

 town to require building permits or enforce building codes in an ETJ. Thus,


                                      l
homes constructed in the Lakewood Village ETJ. With the exception of

Bizios' home, all of these homes were built before 2011 when Lakewood

Village passed Ordinance 11-11 which purports to require permit fees and

to enforce building codes in the ETJ. (CR 307-310).

      The Association is one of only two homeowners or property owners

associations in Lakewood Village's ETJ. In 2013, the Lakewood Village

Town Council passed Ordinance 13-07 which amended its Subdivision

Ordinance. (CR 345-367). Section 36 of Ordinance 13-07 purports to

prohibit mandatory property owners associations and homeowners

associations that charge mandatory fees. (CR 366). The Associations' deed

restrictions require membership in the respective associations and require

mandatory annual fees. (CR 454). Thus, under Ordinance 13-07, Lakewood

Village purports to restrain the rights of nearly one-third of the property

owners in Sunrise Bay from associating and complying with their deed

 restrictions.

                    ARGUMENT AND AUTHORITIES

    A. Lakewood Village's Motive in Attempting to Require Permit Fees
       and to Enforce Building Codes is Revenue Generation, Not Health,
       Safety and Welfare


                                       3
  The controlling issue in this case is whether Lakewood Village can

require permit fees and enforce building codes in its ETJ absent any

statutory authorization permitting it to do so. However, Lakewood Village

attempts disguise its true motive through the sophistry of promoting

health, safety, and welfare. Accordingly, the Association will address this

issue at the outset.

   In its Brief, Lakewood Village argues that its true intent in extending its

building codes into its ETJ is solely to promote the health, safety, and

welfare of its citizens and the residents of the ETJ. However, Sunrise Bay

has been in existence since 1995, and 34 homes have been constructed in

Lakewood Village's ETJ prior to 2011 when it attempted to extend its

building permits and codes into the ETJ. Conspicuously absent from

Lakewood Village's Brief is any mention of any evidence of any health,

safety, or welfare issues arising out of the construction of any of these 34

homes in the intervening 16 years. Certainly if any evidence existed to

support Lakewood Village's purported motive, it would be cited in its

 Brief. Lakewood Village wholly fails to explain why, after 16 years and the




                                       4
construction of 34 homes, it suddenly became concerned with the health,

safety, and welfare of its citizens and residents of the ETJ.

   Lakewood Village's true motive for extending its building permit fees

and building codes into the ETJ is evidenced by the April 12, 2012 meeting

minutes of the Lakewood Village Town Council in which the mayor

characterized Sunrise Bay as an unrealized "asset" of the town. (See Tab C

attached to Bizios Reply Brief). This motive is also evidenced by the

enormous profit it receives by imposing its permit fees in the ETJ. The total

cost to Lakewood Village to have building plans reviewed and inspections

performed is $1200. (2 RR 144). Coincidentally, this is the exact amount

Lakewood Village charged Bizios in subcontractor fees. (3 RR 19). On top

of that, Lakewood Village charged Bizios $14,656.00 in building permit

fees. (2 RR 92-93). Thus, Lakewood Village realized a $14,656.00 profit from

 the building permit fees for the construction of one home. The prospect of a

 similar windfall for construction on the remaining 20 or so lots in the

 Sunrise Bay portion of Lakewood Village's ETJ certainly qualifies as

 realizing an asset.     Lakewood Village fails to explain why it cannot

 promote the health, safety, and welfare through the imposition of its

                                         5
building codes with permit fees that have a more reasonable connection to

the cost of regulation. This is because Lakewood Village's motive is

revenue generation, and the promotion of health, safety, and welfare

justification is a mere pretext.

   Further, the fact that Lakewood Village seeks to prohibit homeowners

and property owners associations belies its supposed interest in health,

safety, and welfare. The Sunrise Bay POA has an Architectural Control

Committee which is charged with approving construction plans for

compliance with acceptable construction standards. (CR 452-454). In

addition, the Sunrise Bay Declarations of Covenants require construction

approval by Denton County. (CR 452). The abolition of the POA would

remove these additional levels of construction approval which contribute

to the health, safety and welfare of t he residents in the POA.

   Lakewood Village also attempts to justify its imposition of building

codes and building permits in the ETJ by asserting that it might annex it in

 the future. However, because the population of Lakewood Village is less

 than 5000, and will always be less than 5000, it can only achieve annexation

 by a vote of the majority of the qualified voters in the ETJ. T ex.Loc.Govt.

                                       6
Code §43.024. There is absolutely no possibility that Lakewood Village

could garner the votes necessary for annexation, and Lakewood Village

knows it. (See Tab A attached to Bizios' Reply Brief). Once again,

Lakewood Village's stated motive is pure subterfuge.

   B. As a General Law Town, The Powers of Lakewood Village Are
      Limited To Those Expressly Authorized By Statute

      General law cities possess only the powers and privileges expressly

conferred on them by law. Tex. DOT v. City of Sunset Valley, 146 S.W.3d 637,

645 (Tex. 2004); Hope v. Laguna Vista, 721 S.W.2d 463, 463-464 (Tex. App.

Corpus Christi 1986). A city cannot exercise its powers outside its limits without

express statutory authority, unless the power is reasonably incident to those

expressly granted. City of Austin v. Jamail, 662 S.W.2d 779, 782 (Tex. App. ~

Austin 1983, writ dism'd); City of Sweetwater v. Ha mner, 259 S.W. 191, 195 (Tex.

Civ. App. — Fort Worth 1923, writ dism'd). Furthermore, any f air, reasonable, or

substantial doubt about the existence of a power is resolved against a city. City of

West Lake Hills v. Westwood Legal Defense Fun d, 598 S.W.2d 681, 683 (Tex. Civ.

App. ~ Waco 1980, no writ). The court must examine the entire statute and

construe it as a whole. Id. at 684. One provision will not be given a meaning

 inconsistent with or out of harmony with other provisions, though it might be

 susceptible to such construction if standing alone. Id.
      Accordingly, in order for Lakewood Village to possess the power to require

building permits and building codes in the ETJ, there must be express statutory

authority permitting it to do so.

   C. There is No Statutory Authority Authorizing Lakewood Village to
      Require Building Permits or to Enforce Building Codes in its ETJ

   Lakewood Village asserts that Texas Local Government Code Chapter 212,

subchapter A provides the statutory authority to extend the town's building permit

and construction related ordinances into the areas constituting the town's

extraterritorial jurisdiction (ETJ). It does not.

       Subchapter A of Texas Local Government Code Chapter 212 governs

municipalities' regulation of subdivisions. Section 212.002 states:

       After a public hearing on the matter, the governing body of a
       municipality may adopt rules governing plats and subdivisions of
       land within the municipality's jurisdiction to promote the health,
       safety, morals, or general welfare of the municipality and the safe,
       orderly, and healthful development of the municipality.

(emphasis added).

       Section 212.003 allows for the extension of ordinances adopted under

 Section 212.002 into the ETJ. Section 212.003 states as follows:

       (a) The governing body of a municipality by ordinance may extend to
           the extraterritorial jurisdiction of the municipality the application
           of municipal ordinances adopted under Section 212.002 and other
           municipal ordinances relating to access to public roads or the
           pumping, extraction, and use of groundwater by persons other than
           retail public utilities, as defined by Section 13.002, Water Code,
                                             8
           for the purpose of preventing the use or contact with groundwater
           that presents an actual or potential threat to human health.

      Taken together, Sections 212.002 - 212.003 only authorize a municipality to

extend rules governing plats and subdivisions of land into its ETJ. Thus, the

question becomes whether building codes and permit fees constitute "rules

governing plats and subdivisions of land." The answer to this question lies in the

legislative scheme contained in Chapter 212 wherein laws governing the regulation

of subdivisions and laws governing the regulation of property development are

codified in separate subchapters.

      While Subchapter A of Texas Local Government Code Chapter 212 governs

the regulation of subdivisions, Subchapter B governs the regulation of property

development. "Property development" is defined as "the new construction or the

enlargement of any exterior dimension of any building, structure, or

improvement." Further, Section 212.049 provides "This subchapter [subchapter B]

does not authorize the municipality to require municipal building permits or

otherwise enforce the municipality's building code in its extraterritorial

jurisdiction."

       There are several important conclusions to be drawn from this statutory

 scheme:




                                           9
     1. The separation of subchapters A and B establishes that there is a
        distinction between the regulation of subdivisions and the regulation of
        property development;

     2. The legislature's inclusion of Section 212.049 in subchapter B indicates
        that building permits and building codes fall within the realm of the
        regulation of property development rather than the regulation of
        subdivisions;

      3. The express statutory authority of a municipality to regulate property
         development does not include the authorization to require building
         permits or to enforce building codes in an ETJ;

      Based on these inescapable conclusions, neither subchapter A nor

subchapter B authorize a municipality to require building permits or enforce

building codes in an ETJ. This is because subchapter A does not address rules

relating to property development such as building permits and building codes, and

subchapter B expressly provides that it does not authorize a municipality to require
                                                                                 I
building permits or enforce building codes in an ETJ.

      As set forth above, Lakewood Village is a general law town whose powers

must be expressly authorized by statute. Because neither subchapter A or

subchapter B of Texas Local Government Code Chapter 212 provide authority to

require building permits of enforce building codes in the ETJ, Lakewood Village is

prohibited from doing so. Thus, Lakewood Village failed to show a probable right

to the relief sought, and the trial court erred in granting a temporary injunction in

favor of Lakewood Village.

                                          10
  D. The Authority on Which Lakewood Village Relies is Inapposite Because
     it is Based on a Different, Repealed Statute and is no Longer Good Law

      Lakewood Village relies on Lucas v. North Texas Municipal Water Dist.,

724 S.W.2d 811, 824 (Tex. App. 1986) for the proposition that the power to

regulate subdivisions encompasses the power to require building permits and

enforce building codes. Lakewood Village's reliance on Lucas is misplaced. In

Lucas, interpreting Texas Revised Civil Statute 970a, the Dallas Court of Appeals

held "Consequently, we conclude that the power over subdivisions conferred by

article 970a necessarily or fairly implies a right to issue regulations governing

construction of housing, buildings, and the components thereof." Id.

      However, the Dallas Court of Appeals has since reversed course on this

issue. Interpreting the current version of Chapter 212, the Dallas Court of Appeals

held "A city is statutorily prohibited from regulating land use and construction on

property in its ETJ; a city may apply only its subdivision ordinances to such

property." Levy v. City of Piano, 2001 Tex. App. LEXIS 7515 (Tex. App. Dallas

Nov. 8, 2001)(not designated for publication) (Emphasis added). The Levy court

properly recognized that the regulation of subdivisions does not encompass the

regulation of construction on property. Thus, Lucas is no longer good law and does

 not support Lakewood Village's position.




                                         li
      Furthermore, the statutory scheme set forth in the current version of Chapter

212 is not the same as existed when Lucas was decided. The Lucas court based its

holding on the interpretation of Texas Revised Civil Statute 970a, Article 1,

Section 4 which allowed a city to extend its ordinances establishing rules and

regulations governing subdivisions and plats into its ETJ.1 However, unlike the

current version of Chapter 212, there was no separate subchapter relating to the

regulation of property development. Id. Thus, the Lucas court's holding was based

on the interpretation of a different statute and is inapplicable to the current version

of Chapter 212. This explains why the Dallas Court in L evy held that general law

towns are prohibited from regulating construction on property in an ETJ without

even citing Lucas.

        Lakewood Village contends that subchapter A provides authority to require

building permits and enforce building codes in ETJs to all types of municipalities.

However, if this were true, Tex.Loc.Govt. Code Section 212.049 would be

meaningless. If Lakewood Village is correct, there would be no reason to state that

 nothing in subchapter B authorizes a municipality to require building permits and

 enforce building codes in the ETJ if subchapter A already authorized all

 municipalities to do so. Rather, section 212.049 means that municipalities that do

 not possess this power cannot use subchapter B as authority to require building

 1 See enrolled version of H.B. 13,58th legislature, 1963

 http://www.lrl.state.tx.us/LASDOCS/58R/HB13/HB13 5 8R.pdiWpagc= 104
permits or to enforce building codes. Thus, Section 212.049 is a recognition that

some types of municipalities cannot require building permits and enforce building

codes in ETJs.

      In addition, Local Government Code Section 212.172 provides that a

municipality can enter into a written agreement with a land owner to enforce the

municipality's development regulations in the ETJ. If all municipalities have the

right to enforce development regulations in the ETJ as a matter of right as

Lakewood Village contends, there would be no reason for any agreement between

a municipality and a land owner. Again, Section 212.172 reflects a recognition that

some types of municipalities cannot require building permits and enforce building

codes in ETJs.

      Lakewood Village disingenuously argues that through a resolution passed in

2010, Denton County recognized its right to require building permits and to

enforce building codes in its ETJ. (CR 200-204). However, Lakewood Village's

Town Council meeting minutes contradict this argument. On August 11, 2011, the

Town Secretary informed the Town Council about "Denton County issuing

 building permits in Lakewood Village ETJ and refusing to support the town's

 authority to enforce building permits and inspections on proposed construction."

 (See Tab B attached to Bizios Reply Brief). Contrary to Lakewood Village's

 argument, Denton County does not support Lakewood Village's argument. In any
                                         13
event, Lakewood Village provides no authority for the proposition that a county

can confer powers on a general law town where the legislature has refused to grant

such powers.

   E. Lakewood Village's admission that it has not adopted Subchapter B is
      fatal to its position

   Recognizing that Section 212.049 is dispositive, Lakewood Village claims that

it has not adopted subchapter B as required by Section 212.041. Therefore,

Lakewood Village claims that Section 212.049 is inapplicable. (Appellant's Brief

at pgs. 26-27). If it is tru e that Lakewood Village has not adopted subchapter B,

then it has no power to regulate property development at all. As set forth above,

subchapter A does not address property development regulations in general or

building permits or building codes specifically. Lakewood Village could only

conceivably derive the power to regulate property development from subchapter B.

Thus, Lakewood Village's admission that it has not adopted subchapter B is fatal

 to its position in this case. In other words, Section 212.049 establishes that building

 permits and building codes fall within the realm of property development which is

 governed by subchapter B. If subchapter B confers no powers on Lakewood

 Village, by necessity, Lakewood Village lacks the power to regulate property

 development, including any regulation of building permits and building codes.




                                            14
  F. The Trial Court Erred in Finding a Probable Right To Relief
     Because Lakewood Village's Building Permit Fees Constitute
     Unlawful Taxes

  The trial Court's Order Granting Temporary Injunction found that

Lakewood Village established a probable right to relief on its claim that

Bizios is required to obtain building permits from the town, including the

payment of permit fees. (CR 651-653). However, the evidence establishes

that Lakewood Village's permit fees are far in excess of the cost of

regulation, and thus, constitute taxes.

   A building permit is simply a license authorizing construction. Trevino

& Gonzalez Co. v. R.F. Muller Co., 949 S.W.2d 39, 40 (Tex. App.—San

Antonio 1997, no writ). A license fee cannot be excessive nor more than

reasonably necessary to cover the costs of granting the license and

exercising proper police regulation. Ft. Worth v. Gulf Refining Co., 125 Tex.
512 (Tex. 1935). Courts across the country have analyzed whether building

permit fees are in fact permissible regulatory fees or prohibited taxes.

Merrelli v. City of St. Clair Shores, 355 Mich. 575, 96 N.W.2d 144 (Mich.

1959); Daniels v. Point Pleasant, 23 N.J. 357,129 A.2d 265 (N.J. 1957); Orange

and Rockland Utilities v. Town of Clarkstown, 80 A.D.2d 846,444 N.Y.S.2d 670


                                          15
(1981); Bon Air Estates, Inc. v. Village of S uffern, 32 A.D.2d 921, 302 N.Y.S.2d
304 (1969); Township of Ridley v. Ridley Arms, Inc., 90 Pa. Commw. 143, 494
A.2d 870 (Pa. Comwlth. 1985); Raum v. Board of Supers of Tredyffrin

Township, 29 Pa. Commw. 9, 370 A.2d 777 (Pa. Comwlth. 1977); Colonial

Oaks West, Inc. v. East Brunswick, 296 A.2d 653, 660 (N.J. 1972). These cases

hold generally that the amount of the fee may not exceed the cost of i ssuing

the permit and of inspecting and regulating the permitted activity and that

a city does not have a power to impose a tax under the guise of a license or

permit. Id.; Lodge of Ozarks, Inc. v. Branson, 796 S.W.2d 646 (Mo. Ct. App.

1990).

   Municipalities are strictly limited in their power to tax by the powers

granted to them by the Texas Constitution or by statute. Heath v. King, 705
S.W.2d 812, 814 (Tex. App. Dallas 1986). A general law town has no power

to tax outside of its corporate limits. Vance v. Pleasanton, 261 S.W. 457, 459

 (Tex. Civ. App. 1924). So if the excessive permit fees constitute taxes, they

 are unlawful.

         In this case, there can be no question that the Town's building permit

 fees constitute prohibited taxes. The total cost to Lakewood Village to have


                                         16
building plans reviewed and inspections performed is $1200. (2 RR 144).

Lakewood Village charged Bizios $1200 in subcontractor fees. (3 RR 19).

Further, Lakewood Village charged Bizios $14,656.00 in building permit

fees. (2 RR 92-93). Thus, Lakewood Village realized a $14,656.00 profit from

the building permit fees for the construction of one home. These fees are

over 1200% in excess of the Town's inspection and plan review costs. These

permit fees bear no reasonable relationship to the cost of regulation and

are, therefore, taxes. See Daniels v. Point Pleasant, 23 N.J. 357, 362 (N.J.

1957)(holding building permit fees that exceed cost of regulation by 700%

invalid tax)

   Part of the relief Lakewood Village seeks is the requirement that Bizios

obtain building permits from the town which includes the payment of its

excessive permit fees. As the plaintiff, Lakewood Village bore the burden

of proving that it had a probable right to the relief sought. Sun Oil Co. v.

Whitaker, 424 S.W.2d 216, 218 (Tex. 1968). Because Lakewood Village's

 building permit fees are unlawful taxes, the trial court erred in finding that

 Lakewood Village established a probable right to relief as to its claim that

 Bizios is required to pay impermissibly excessive permit fees.

                                       17
                     CONCLUSION AND PRAYER

     Lakewood Village has no power to require building permits or to

enforce building codes in its ETJ because there is no statutory authority

granting these powers. Further, Lakewood Village's building permit fees

constitute taxes which cannot be imposed outside the town limits.

Accordingly, the trial court erred in granting the temporary injunction.

Amicus Curiae prays that the Court reverse the trial court's Order Granting

Temporary Injunction, and that this case be remanded for further

proceedings consistent with this Court's opinion.

                                  Respectfully Submitted,


                                   /s/Frank G. Cawlev
                                   FRANK G. CAWLEY
                                   State Bar No. 24006978
                                   WHITEHURST & CAWLEY, L.L.P.
                                   4560 Belt Line Rd., Suite 202
                                   Addison, Texas 75001
                                   (972)503-5455
                                   (972) 503-6155 - Facsimile

                                   Counsel for Amicus Curiae




                                     18
                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the
foregoing document was forwarded to the following counsel of record and
unrepresented parties via certified mail, return receipt requested, pursuant to the
Texas Rule of Appellate Procedure 9.5 on the 26th day of September, 2014:
      The Honorable Jonathan Bailey
      431st Judicial District Court
      Denton County Courts Building
      1450 East McKinney Street
      Denton, Texas 76209

      Andrew Messer
      Messer, Rockefeller & Fort, PLLC
      6351 Preston Road, Suite 350
      Frisco, Texas 75034

      Arthur J. Anderson
      Winstead, PC
      500 Winstead Building
      2728 N. Harwood Street
      Dallas, Texas 75201

                                       /s/Frank G. Cawlev
                                       Frank G. Cawley




                                         19
                    CERTIFICATE OF COMPLIANCE

      As required by Texas Rule of Appellate Procedure 9.4(i)(3), I certify-
that there is a total of 4,759 words in the foregoing computer-generated
document. Counsel is relying on a computer generated word count.

                                   / s/Frank G. Cawley
                                   Frank G. Cawley




                                      20
                                     Division 51-4.400.

                          Yard, Lot, and Space Regulations.


SEC. 51-4.401.                MINIMUM FRONT YARD.

       (a)     General provisions.

               (1)     Required front yards must be open and unobstructed except for
fences. Except as otherwise provided in this section, ordinary projections of window sills,
belt courses, cornices, and other architectural features may not project more than 12
inches into the required front yard. A fireplace chimney may project up to two feet into
the required front yard if its area of projection does not exceed 12 square feet.
Cantilevered roof eaves and balconies may project up to five feet into the required front
yard.

               (2)     The front yard setback is measured from the front lot line of the
building site or the required right-of-way as determined by the thoroughfare plan for all
thoroughfares, whichever creates the greater setback. On minor streets, the front yard
setback is measured from the front lot line of the building site or the existing right-of-
way, whichever creates the greater setback. When the city council by ordinance
establishes a specific right-of-way line for a street, the front yard setback is measured
from that right-of-way line.

                (3)    If a building line that is established by ordinance requires a greater
or lesser front yard than prescribed by Section 51-4.410, the building line established by
ordinance determines the minimum required front yard.

                 (4)   Reserved.

               (5)     If a lot runs from one street to another and has double frontage, a
required front yard must be provided on both streets. If access is prohibited on one
frontage by plat or by the city, the following structures or portions of structures in the
yard along that frontage are governed by the rear yard regulations in Section 51-4.403:

                       (A)     Swimming pools.

                       (B)     Game courts.

                        (C)    Fences.

                        (D)    Garages.

                        (E)     Accessory storage buildings.




                                              212
                 (6)    If street frontage within a block is divided by two or more zoning
districts, the front yard for the entire block must comply with the requirements of the
district with the greatest front yard requirement.

               (7)     If a building is erected or altered to exceed 36 feet in height, and if
the building site is either perpendicularly contiguous to or perpendicularly across an
adjoining street from an R, R(A), D, D(A), TH, TH(A), or CH district, an additional
setback must be provided that is equal to twice the height of that portion of the building
that exceeds 36 feet. The additional setback is only required for that portion of a building
that exceeds 36 feet in height.

                (8)     The minimum front yard requirements in a planned development
district are controlled by the planned development district regulations.

                (9)      In a multiple-family, MH, A, office, commercial, central area, or
industrial district, the board of adjustment may allow a special exception from the front
yard requirements of Section 51-4.410 to permit the erection of a permanently
constructed porte-cochere, covered walkway, or canopy if the structure is rectilinear in
shape and does not exceed 25 feet in width at the building line, and if the board finds that
the structure will not adversely affect neighboring property.

        (b)     Front yard provisions for residential districts.

                (1)     If a corner lot in a single-family, duplex, or agricultural district has
two street frontages of equal distance, one frontage is governed by the front yard
regulations of this section, and the other frontage is governed by the side yard regulations
in Section 51-4.402. If the corner lot has two street frontages of unequal distance, the
shorter frontage is governed by this section, and the longer frontage is governed by the
side yard regulations in Section 51-4.402. Notwithstanding this provision, the continuity
of the established setback along street frontage must be maintained.

                 (2)   In a residential district, if a structure specified in Section 51-
 4.408(a)(1) is erected or altered to exceed the maximum height allowed in Section 51­
 4.410, an additional setback must be provided that is equal to one-half the height of that
 portion of the building that exceeds 36 feet, up to a maximum total setback of 50 feet.
 The additional setback is only required for that portion of a building that exceeds 36 feet
 in height. In case of conflict between Subsection (a)(7) and this provision, Subsection
 (a)(7) applies.

                (3)     If a TH district abuts another residential district, as defined both in
 this chapter and in Chapter 51A, in the same block and fronts on the same side of the
 street, the residential district with the greater front yard requirement determines the
 minimum front yard. The minimum front yard for the residential district with the greater
 front yard requirement must extend at least 150 feet into the TH district.




                                               213
               (4)      In a manufactured home district, a manufactured home may not be
located closer than 20 feet to a public street right-of-way or a private drive used for
access, circulation, or service to a lot or stand where a manufactured home is located.

               (5)    Reserved.

               (6)    Reserved.

               (7)    In MF-3 and MF-4 districts, if a building is erected or altered to
exceed 36 feet in height, an additional setback must be provided that is equal to one-half
the height of that portion of the building that exceeds 36 feet, up to a maximum total
setback of 50 feet. The additional setback is only required for that portion of a building
that exceeds 36 feet in height. In case of conflict between Subsection (a)(7) and this
provision, Subsection (a)(7) applies.

       (c)     Front yard provisions for nonresidential districts.

                (1)     In a nonresidential district, if a building is erected or altered to
exceed 36 feet in height and if the building site is either perpendicularly contiguous to or
perpendicularly across an adjoining street from a MF-1, MF-l(A), MF-2, or MF-2(A)
district, an additional setback must be provided that is equal to one-half the height of that
portion of the building that exceeds 36 feet, up to a maximum total setback of 50 feet.
The additional setback is only required for that portion of a building that exceeds 36 feet
in height.

               (2)     Reserved.

              (3)     In the CA-l-CP and CA-l-SP districts, a 10-foot setback is
required that is measured from the street curb as established by the Dallas Central
Business District Streets and Vehicular Circulation Plan, Ordinance No. 13262, as
amended. When an owner establishes a setback on his property greater than the 10-foot
requirement, a floor area bonus of six times the additional setback area is allowed. The
maximum permitted floor area ratio with a bonus is 24 to one.

                 (4)    In a CA-1 district, a sidewalk must be provided between the back
 of the street curb and the face of a building at grade in accordance with this subsection.
 The face of a building is behind the columns for a building with exterior columns.

                        (A)     Average sidewalk width equals the total sidewalk surface
 area divided by the lineal feet of frontage.

                             (i)       Each frontage on each block must contain the
 required average sidewalk width.

                              (ii)    The computation of             average sidewalk   width
 excludes the area occupied by structural walls or columns.


                                             214
                               (iii)  In computing average sidewalk width, the surface
area at the corner is counted only once.

                     (B)    In a CA-l-CP district, sidewalks must be constructed and
maintained in accordance with the following regulations.

                              (i)    An average sidewalk width of 18 feet is required.

                             (ii)   A minimum sidewalk width of 12 feet that is
unobstructed by any structure or planting is required. The 12-foot minimum sidewalk
width may be divided into seven- and five-foot minimum segments.

                     (C)    In a CA-l-SP district, sidewalks must be constructed and
maintained in accordance with the following regulations.

                              (i)      A building with a floor area ratio of more than 15 to
one is subject to the requirements of the CA-l-CP district in Subsection (c)(4)(B).

                               (ii)    A building with a floor area ratio of 15 to one or
less must have an average sidewalk width of 15 feet and a minimum sidewalk width of
nine feet that is unobstructed by any structure or planting.

                       (D) In a CA-1 district without a CP or SP overlay district
designation, sidewalks must be constructed and maintained in accordance with the
following regulations:

                              (i)      A building with a floor area ratio of more than 15 to
one is subject to the requirements of the CA-l-CP district in Subsection (c)(4)(B).

                              (ii)    A building with a floor area ratio of 10 to one
through 15 to one must have an average sidewalk width of 15 feet and a minimum
sidewalk width of nine feet that is unobstructed by any structure.

                               (iii)  All other buildings must provide a minimum
 sidewalk width of 10 feet with seven feet unobstructed by any structure or planting.

        (d)     Special exception for tree preservation.

               (1)     The board may grant a special exception to the minimum front
 yard requirements in this section to preserve an existing tree.

                 (2)     In determining whether to grant this special exception, the board
 shall consider the following factors:

                        (A)    Whether the requested special exception is compatible with
 the character of the neighborhood.


                                             215
                      (B)     Whether the value of surrounding properties will be
adversely affected.

                       (C)    Whether the tree is worthy of preservation.

       (e)     Schedule of minimum front yards.

              (1)     Except as provided in this section, a person shall not erect, alter,
convert, or maintain a structure or part of a structure in violation of the minimum front
yard requirements of Section 51-4.410. (Ord. Nos. 16959; 17044; 17442; 17445; 17859;
19060;19455;20236;20360;22053; 26531)


SEC. 51-4.402.                 MINIMUM SIDE YARD.

        (a)    General provisions.

               (1)     Required side yards must be open and unobstructed except for
fences. Except as otherwise provided in this section, ordinary projections of window sills,
belt courses, cornices, and other architectural features may not project more than 12
inches into the required side yard. A fireplace chimney may project up to two feet into
the required side yard if its area of projection does not exceed 12 square feet. Roof eaves
may project up to three feet into the required side yard. Balconies may not project into
the required side yard.

                (2)     The side yard setback is measured from the side lot line of the
building site, except when a front yard is treated as a side yard, the setback is measured
from the lot line or the existing right-of-way, as determined by the thoroughfare plan, for
all thoroughfares except for minor streets, whichever creates the greater setback. On
minor streets, the setback is measured from the lot line or the existing right-of-way,
whichever creates the greater setback.

                        (A)      When city council by ordinance establishes a specific right-
 of-way line for a street, the required setback is measured from that right-of-way line.

                (3)      If a building is erected or altered to exceed 36 feet in height and
 the building site is either perpendicularly contiguous to or, if a front yard is treated as a
 side yard, perpendicularly across an adjoining street or alley from an R, R(A), D, D(A),
 TH, TH(A), or CH district, an additional setback must be provided that is equal to twice
 the total height of the building. The additional setback is only required for that portion of
 a building that exceeds 36 feet in height.

                 (4)     A unitary air conditioning unit which has a standard sound rating
 number (SRN) designation of 20 or less according to the Air Conditioning and
 Refrigeration Institute may be located in the required side yard, but not nearer than three
 feet to the property line as follows:


                                              216
                     (A)     no more than three units with a SRN designation of 18 or
less with a minimum separation of 10 feet between units;

                     (B)     no more than two units with a SRN designation of 19 or
less with a minimum separation of 10 feet between units; or

                      (C)     no more than one unit with a SRN designation of 20.

                (5)     The minimum side yard requirements in a planned development
district are controlled by the planned development district regulations.

       (b)     Side yard provisions for residential districts.

              (1)    In a single-family district, one required side yard may be reduced
below the setback required in Section 51-4.410, if the other side yard is increased to at
least double the side yard required in Section 51-4.410, subject to the following
conditions:

                        (A)    The minimum side yard between structures on contiguous
lots must not be less than the minimum side yard required in Section 51-4.410.

                        (B)      To reduce the required side yard, a subdivision plat must be
approved by the commission and filed with the county clerk showing the location of all
building lines, and showing the proposed distances between the building lines and
property lines, streets lines, and alley lines.

                     (C)    A person may not erect an accessory structure except for a
swimming pool and its appurtenances in the double side yard.

                 (2)   In a residential district, if a structure specified in Section 51-
 4.408(a)(1) is erected or altered to exceed the maximum height allowed in Section 51­
 4.410, an additional setback must be provided that is equal to one-half the height of that
 portion of the building that exceeds 36 feet, up to a maximum total setback of 50 feet.
 The additional setback is only required for that portion of a building that exceeds 36 feet
 in height. In case of conflict between Subsection (a)(3) and this provision, Subsection
 (a)(3) applies.

                 (3)    In a residential district, a person need not provide a side yard
 setback for a structure accessory to a residential use if the structure:

                        (A)     does not exceed 15 feet in height; and

                        (B)     is located in the rear 30 percent of the lot.

 Note: This paragraph does not apply to a front yard governed by the side yard regulations
 in Section 51-4.402 (such as a front yard treated as a side yard on a corner lot).


                                              217
                (4)   In a TH, multiple-family, O-l, 0-2, commercial, or central area
district, a minimum of 15 feet between each group of eight single-family structures must
be provided by plat.

               (5)   If a TH district abuts a district that requires a greater side yard, the
side yard requirements of the more restrictive district apply to the abutting side yard in
the TH district.

             (6)   In a manufactured home district, no person may locate a
manufactured home nearer than 10 feet to the side line of any lot or stand, and the
minimum space between adjacent manufactured homes must be 20 feet.

                (7)     In an MF-3 or MF-4 district, if a building is erected or altered to
exceed 36 feet in height, an additional setback must be provided that is equal to one-half
of the total height of the building, up to a maximum setback of 50 feet. In providing the
additional setback, one side yard may be reduced up to 20 percent from the dimension
required, if the other side yard setback is increased by a distance equal to the reduction.
The additional setback is only required for that portion of a building that exceeds 36 feet
in height. In case of conflict between Subsection (a)(3) and this provision, Subsection
(a)(3) applies.

        (c)     Side yard provisions for nonresidential districts.

               (1)     In a nonresidential district, if a building is erected or altered to
exceed 36 feet in height and the building site is either perpendicularly contiguous to or, if
a front yard is treated as side yard, perpendicularly across an adjoining street or alley
from an MF-1, MF-l(A), MF-2, or MF-2(A) district, an additional setback must be
provided that is equal to one-half the total height of the building, up to a maximum total
setback of 50 feet. The additional setback is only required for that portion of a building
that exceeds 36 feet in height.

                (2)     Reserved.

              (3)    In an SC district, if a building site is adjacent to an R, R(A), D,
 D(A), TH, TH(A), or CH district, a minimum side yard of 20 feet must be provided.

                 (4)    In an SC district, a minimum side yard of 20 feet must be provided
 for the side yard of a building site with a nonresidential use that abuts a residential
 district, as defined both in this chapter and in Chapter 51A, and that side yard must
 comply with Subsections (a)(3) and (c)(1).

                 (5)      In an LC, HC, 1-2, or 1-3 district, a minimum side yard of 10 feet
 must be provided for the side yard of a building site with a nonresidential use that abuts a
 residential district, as defined both in this chapter and in Chapter 51A, and that side yard
 must comply with Subsections (a)(3) and (c)(1).




                                              218
                (6)     In an 0-1 district, one side yard may be reduced to zero if the other
side yard is increased to a minimum of 15 feet. When an O-l district abuts a residential
district, as defined both in this chapter and in Chapter 51A, the side yards abutting the
residential district must be:

                       (A)     a minimum of 10 feet, if two side yards are provided; or

                       (B)     a minimum of 15 feet, if only one side yard is provided.

                (7)    In an 0-2, LO, MO, or GO district, if a nonresidential building is
erected or altered to exceed 36 feet in height, an additional setback must be provided that
is equal to one-half the total height of the building, up to a maximum total setback of 50
feet. The additional setback is only required for that portion of a building that exceeds 36
feet in height. In case of a conflict between this provision and Subsections (a)(3) and
(c)(1), Subsections (a)(3) and (c)(1) apply.

                (8)     In an NS or GR district, a minimum setback of 20 feet must be
provided for that portion of a side yard of a building site with a nonresidential use which
abuts or is directly across an alley from:

                        (A)    an R, R(A), D, D(A), TH, TH(A), or CH district; or

                      (B)    that portion of a planned development district restricted to
single-family and/or duplex uses.

                 (9)     In an NS or GR district, a minimum setback of 10 feet must be
 provided for that portion of a side yard of a building site with a nonresidential use which
 abuts or is directly across an alley from:

                        (A)     an R, R(A), D, D(A), TH, TH(A), or CH district; or

                       (B)   that portion of a planned development district restricted to
 multiple-family and/or manufactured home uses.

                (10) The minimum side yards required under Subsections (c)(8) and
 (c)(9) must also comply with Subsections (a)(3) and (c)(1).

                 (11) In an NO, LO, MO, or GO district, a minimum setback of 20 feet
 must be provided for that portion of a side yard of a building site which abuts or is
 directly across an alley from:

                         (A)    an R, R(A), D, D(A), TH, TH(A), or CH district; or

                       (B)    that portion of a planned development district restricted to
 single-family and/or duplex uses.




                                              219
               (12) In an NO, LO, MO, or GO district, a minimum setback of 10 feet
must be provided for that portion of a side yard of a building site which abuts or is
directly across an alley from:

                       (A)   an A, A(A), MF, MF(A), MH, or MH(A) district; or

                      (B)   that portion of a planned development district restricted to
multiple-family and/or manufactured home uses.

               (13) The minimum side yards required under Subsections (c)(ll) and
(c)(12) must also comply with Subsections (a)(3) and (c)(1).

              (14) In an NO, LO, MO, or GO district, garbage collection and
mechanical equipment areas may not be located closer than 20 feet to the nearest building
site in an R, R(A), D, D(A), TH, TH(A), or CH district, or that portion of a planned
development district restricted to single-family and/or duplex uses.

        (d)    Special exception for tree preservation.

              (1)      The board may grant a special exception to the minimum side yard
requirements in this section to preserve an existing tree.

                (2)     In determining whether to grant this special exception, the board
shall consider the following factors:

                        (A)    Whether the requested special exception is compatible with
 the character of the neighborhood.

                       (B)    Whether the value of surrounding properties will be
 adversely affected.

                       (C)    Whether the tree is worthy of preservation.

        (e)     Schedule of minimum side yards.

               (1)     Except as provided in this section, a person shall not erect, alter,
 convert, or maintain a structure or part of a structure in violation of the minimum side
 yard requirements of Section 51-4.410. (Ord. Nos. 17442; 17859; 18597; 18849; 19060;
 19455; 20236; 20360;22053)


 SEC. 51-4.403.                MINIMUM REAR YARD.

         (a)    General provisions.




                                             220
               (1)      Required rear yards must be open and unobstructed except for
fences. Except as otherwise provided in this section, ordinary projections of window sills,
belt courses, cornices, and other architectural features may not project more than 12
inches into the required rear yard. A fireplace chimney may project up to two feet into the
required rear yard if its area of projection does not exceed 12 square feet. Roof eaves may
project up to three feet into the required rear yard. Balconies may not project into the
required rear yard.

                 (2)    The rear yard setback is measured from the rear lot line of the
building site.

                (3)      If a building is erected or altered to exceed 36 feet in height and
the building site is either perpendicularly contiguous to or perpendicularly across from an
adjoining alley from an R, R(A), D, D(A), TH, TH(A), or CH district, an additional
setback must be provided that is equal to twice the total height of the building. The
additional setback is only required for that portion of a building that exceeds 36 feet in
height.

                (4)     The minimum rear yard requirements in a planned development
district are controlled by the planned development district regulations.

        (b)      Rear yard provisions for residential districts.

                (1)    In a residential district, if a structure specified in Section 51-
4.408(a)(1) is erected or altered to exceed the maximum height allowed in Section 51­
4.410, an additional setback must be provided that is equal to one-half the height of that
portion of the building that exceeds 36 feet, up to a maximum total setback of 50 feet.
The additional setback is only required for that portion of a building that exceeds 36 feet
in height. In case of a conflict between Subsection (a)(3) and this provision, Subsection
(a)(3) applies.

                 (2)    In a residential district, a person need not provide a rear yard
 setback for a structure accessory to a residential use if:

                         (A)     the structure does not exceed 15 feet in height; and

                         (B)     the rear yard is not adjacent to an alley.

                 (3)     In an MF-3 or MF-4 district, if a building is erected or altered to
 exceed 36 feet in height, an additional setback must be provided that is equal to one-half
 of the total height of the building, up to a maximum total setback of 50 feet. In providing
 the additional setback, the rear yard may be reduced up to 20 percent from the dimension
 required if the front yard is increased a distance equal to the reduction. The additional
 setback is only required for that portion of a building that exceeds 36 feet in height. In
 case of a conflict between Subsection (a)(3) and this provision, Subsection (a)(3) applies.




                                               221
               (4)     In an MF-1 or MF-2 district, a minimum rear yard of 10 feet may
be provided when a building site backs upon an MF, MF(A), or nonresidential district, as
defined both in this chapter and in Chapter 51A, whether the two districts are separated
by an alley or not. The rear yard is subject to Subsection (a)(3).

       (c)     Rear yard provisions for nonresidential districts.

                (1)     In a nonresidential district, if a building is erected or altered to
exceed 36 feet in height and the building site is either perpendicularly contiguous to or
perpendicularly across from an adjoining alley from an MF-1, MF-l(A), MF-2, or MF-
2(A) district, an additional setback must be provided that is equal to one-half of the total
height of the building, up to a maximum total setback of 50 feet. The additional setback is
only required for that portion of a building that exceeds 36 feet in height.

               (2)     Reserved.

                (3)    In an 0-2, LO, MO, or GO district, if a nonresidential building is
erected or altered to exceed 36 feet in height, an additional setback must be provided that
is equal to one-half the total height of the building, up to a maximum total setback of 50
feet. The additional setback is only required for that portion of a building that exceeds 36
feet in height. In case of a conflict between this provision and Subsections (a)(3) and
(c)(1), Subsections (a)(3) and (c)(1) apply.

                (4)     In an SC district, a minimum rear yard of 20 feet must be provided
when a building site with a nonresidential use backs upon a residential district, as defined
both in this chapter and in Chapter 51A, whether the two districts are separated by an
alley or not. The rear yard is subject to Subsections (a)(3) and (c)(1).

                 (5)      In an NS, GR, LC, HC, or industrial district, a minimum rear yard
 of 10 feet must be provided when a building site with a nonresidential use backs upon a
 residential district, as defined both in this chapter and in Chapter 51A, whether the two
 districts are separated by an alley or not. The rear yard is subject to Subsections (a)(3)
 and (c)(1).

               (6)      In an NS or GR district, a minimum setback of 20 feet must be
 provided for that portion of the rear yard of a building site with a nonresidential use
 which abuts or is directly across an alley from:

                        (A)     an R, R(A), D, D(A), TH, TH(A), or CH district; or

                       (B)    that portion of a planned development district restricted to
 single-family and/or duplex uses.

               (7)      In an NS or GR district, a minimum setback of 10 feet must be
 provided for that portion of the rear yard of a building site with a nonresidential use
 which abuts or is directly across an alley from:


                                             222
                     (A)     an A, A(A), MF, MF(A), MH, or MH(A) district; or

                      (B)   that portion of a planned development district restricted to
multiple-family and/or manufactured home uses.

               (8)    The minimum rear yards required under Subsections (c)(6) and
(c)(7) must also comply with Subsections (a)(3) and (c)(1).

                (9)     In an NO, LO, MO, or GO district, a minimum setback of 20 feet
must be provided for that portion of the rear yard of a building site which abuts or is
directly across an alley from:

                      (A)    an R, R(A), D, D(A), TH, TH(A), or CH district; or

                      (B)    that portion of a planned development district restricted to
single-family and/or duplex uses.

                (10) In an NO, LO, MO, or GO district, a minimum setback of 10 feet
must be provided for that portion of the rear yard of a building site which abuts or is
directly across an alley from:

                      (A)     an A, A(A), MF, MF(A), MH, or MH(A) district; or

                      (B)   that portion of a planned development district restricted to
multiple-family and/or manufactured home uses.

               (11) The minimum rear yards required under Subsections (c)(9) and
(c)(10) must also comply with Subsections (a)(3) and (c)(1).

               (12) In an NO, LO, MO, or GO district, garbage collection and
mechanical equipment areas may not be located closer than 20 feet to the nearest building
site in an R, R(A), D, D(A), TH, TH(A), or CH district, or that portion of a planned
development district restricted to single-family and/or duplex uses.

        (d)    Special exception for tree preservation.

               (1)      The board may grant a special exception to the minimum rear yard
 requirements in this section to preserve an existing tree.

                 (2)     In determining whether to grant this special exception, the board
 shall consider the following factors:

                        (A)    Whether the requested special exception is compatible with
 the character of the neighborhood.




                                            223
                      (B)     Whether the value of surrounding properties will be
adversely affected.

                      (C)     Whether the tree is worthy of preservation.

        (e)    Schedule of minimum rear yards.

              (1)     Except as provided in this section, a person shall not erect, alter,
convert, or maintain a structure or part of a structure in violation of the minimum rear
yard requirements of Section 51-4.410. (Ord. Nos. 17859; 18143; 18597; 18849; 19060;
19455; 20236;20360;22053)


SEC. 51-4.404.                MINIMUM LOT AREA FOR RESIDENTIAL USE.

        (a)    General provisions.

              (1)      A person shall not reduce a lot below the minimum area
requirements of this section, unless:

                       (A)     the lot is replatted for a community unit development; or

                        (B)     the city or other governmental agency reduces the lot size
by widening an abutting street. In this situation the minimum lot area is computed on the
basis of the original lot size before the street widening.

               (2)    The area requirements in a planned development district are
controlled by the planned development district regulations.

        (b)     Lot area provisions for manufactured home districts.

              (1)      In a MH district, a manufactured home must have the following
 minimum lot area:

                       (A)     1,500 square feet for a manufactured home on a transient
 stand; or

                        (B)    4,000 square feet for a manufactured home on a subdivided
 lot.

         (c)     Schedule of minimum yard area for residential use.

                (1)    Except as provided in this section, a person shall not erect, alter, or
 convert any residential structure or part of a structure to have a smaller lot area than is
 allowed in the minimum regulations of Section 51-4.410. (Ord. Nos. 18597; 20360)




                                             224
SEC. 51-4.405.                 MINIMUM LOT WIDTH FOR RESIDENTIAL USE.

       (a)     General provisions.

              (1)      A person may not reduce a lot below the minimum width
requirements of this section, unless:

                       (A)     the lot is platted for a community unit development; or

                        (B)      the city or other governmental agency reduces the lot size
by widening an abutting street. In this situation the minimum lot width is computed on
the basis of the original lot size before widening.

               (2)     The lot width requirements in a planned development district are
controlled by the planned development district regulations.

             (3)     The minimum lot width for a residential use is 10 feet, unless a
larger minimum lot width is specified in Section 51-4.410.

      (b)    Lot width provisions for MH districts. In an MH district, a manufactured
home must have the following minimum lot width:

                 (1)   30 feet for a manufactured home on a transient stand; or

                 (2)    40 feet for a manufactured home on a subdivided lot.

        (c)     Schedule of minimum lot width for residential use. Except as provided in
this section, a person shall not erect, alter, or convert any residential structure or part of a
structure to have a smaller lot width than is allowed in the larger of the lot width required
in this section or the lot width required by the minimum regulations of Section 51-4.410.
(Ord. Nos. 20360; 24731)
                                     I



 SEC. 51-4.406.                 MINIMUM LOT DEPTH FOR RESIDENTIAL USE.

        (a)      General provisions.

               (1)      A person may not reduce a lot below the minimum depth
 requirements of this section, unless:

                        (A)     the lot is platted for a community unit development; or

                         (B)     the city or other governmental agency reduces the lot size
 by widening an abutting street. In this situation the minimum lot depth is computed by
 the original lot size before the street widening.




                                               225
               (2)    The depth requirements in a planned development district are
controlled by the planned development district regulations.

             (3)     The minimum lot depth for a residential use is 10 feet, unless a
larger minimum lot depth is specified in Section 51-4.401.

      (b)    Lot depth provisions for MH districts. In an MH district, a manufactured
home must have the following minimum lot depth:

               (1)     50 feet for a manufactured home on a transient stand; or

               (2)      80 feet for a manufactured home on a subdivided lot.

        (c)     Schedule of minimum lot depth for residential use. Except as provided in
this section, a person shall not erect, alter, or convert any residential structure or part of a
structure to have a smaller lot depth than is allowed in the larger of this section or the
minimum regulations of Section 51-4.410. (Ord. Nos. 20360; 24731)


SEC. 51-4.407.                  MAXIMUM LOT COVERAGE.

        (a)     General provisions.

              (1)    In a residential, office, NS, SC, GR, or LC district, institutional
buildings may cover a maximum of 60 percent of the lot.

                (2)     Reserved.

              (3)      The maximum lot coverage requirements in a planned
 development district are controlled by the planned development district regulations.

               (4)     The board may grant a special exception to increase the lot
 coverage on a building site in an NO, LO, MO, or GO district by no more than 10 percent
 if:

                         (A)    the building site is more than 100 feet from an R, R(A), D,
 D(A), TH, TH(A), or CH district, or that portion of a planned development district
 restricted to single-family and/or duplex uses;

                         (B)     the increase will not adversely affect neighboring property;
 and

                        (C)     the building site is landscaped in accordance with a
 landscape plan submitted to and approved by the board. The board may also impose
 appropriate facade standards for off-street parking structures on the building site as a
 condition to the granting of this special exception.


                                               226
       (b)     Maximum lot coverage for residential districts.

                 (1)    In a TH district, 80 percent of an individual lot may be covered by
structures, if the coverage for the total project does not exceed 60 percent and at least 40
percent is reserved for open space.

       (c)     Schedule of maximum lot coverage.

               (1)    Except as provided in this section, a person shall not erect, alter, or
convert any structure or part of a structure to cover a greater percentage of a lot than is
allowed in Section 51-4.410. (Ord. Nos. 17812; 18849; 19455; 27404)


SEC. 51-4.408.                 MAXIMUM BUILDING HEIGHT.

        (a)    Special height provisions.

               (1)     Structures for utility and public service uses and institutional uses
may be erected to any height consistent with the Federal Aviation Administration air
space limitations, airport flight overlay district regulations, and the building code, if
setbacks are provided as required by Sections 51-4.401, 51-4.402, and 51-4.403.
However, local utility transmission and distribution lines and supporting structures, and,
as specified in this paragraph, mounted cellular antennae are exempt from the setbacks
required by Sections 51-4.401, 51-4.402, and 51-4.403. A mounted cellular antenna, as
defined in Section 51-4.202(12), attached to a utility structure is exempt from the
setbacks required by Sections 51-4.401, 51-4.402, and 51-4.403 if the utility structure is
greater than 65 feet in height. For purposes of this subparagraph, a utility structure means
an electrical transmission distribution tower, an elevated water storage tank, and any
other structure operated by a municipality, a transit authority, or a certificated, franchised,
or licensed utility company in connection with provision of the utility.

                (2)    In a district in which building height is limited to 36 feet or less,
 the following structures may project a maximum of 12 feet above the height specified in
 Section 51-4.410:

                        (A)     structures on top of a building:

                                (i)     elevator penthouse or bulkhead;

                                (ii)    mechanical equipment room;

                                (iii)   cooling tower;

                                (iv)    tank designed to hold liquids;

                                (v)     ornamental cupola or dome;


                                              227
                              (vi)        skylights;

                              (vii)       clerestory;

                              (viii)      visual screens which surround roof mounted
mechanical equipment;

                              (ix)        chimney and vent stacks;

                              (x)         amateur communications tower; and

                              (xi)        parapet wall, limited to a height of four feet; and

                        (B)    structures at grade level:

                               (i)        amateur communications tower.

                (3)      The maximum building height requirements in a planned
development district are controlled by the planned development district regulations. The
maximum permitted height in a matrix district is established by the city council at the
time the district is created.

               (4)      In single-family, duplex, townhouse, MF-1, and MF-2 districts:

                        (A)    no dormer eaves may project above the height specified in
Section 51-4.410; and

                        (B)     the highest point of a structure with a gable, hip, gambrel,
or dome roof may not project more than 12 feet above the height specified in Section 51­
4.410. (See illustrations in Figure 1.)




                                      '          228
                                      FIGURE 1

                                ILLUSTRATION OF
                               SECTION 51-4.408(a)(4)




de     =      dormer eaves,

e      =      the lowest eaves of the structure.

g      =       grade (the average of the finished ground surface elevations measured at
the highest and lowest exterior corners of the structure)

g1      =     the lowest finished ground surface elevation at an exterior corner of the
structure.

g2      =     the highest finished ground surface elevation at an exterior corner of the
structure.

h1    =      the vertical distance measured from grade to the midpoint of the vertical
dimension between the lowest eaves and the highest ridge of the structure.

h2      =      the vertical distance measured from grade to the highest point of the
structure.

r       =      the highest ridge and the highest point of the structure,

s       =      a sloping ground surface.


                                            229
The height specified in Section 51-4.410 plus 12 feet is the maximum permitted vertical
distance measured from grade to the highest point of the structure.

Dormer eaves may not project above the height specified in Section 51-4.410. (Ord.
18481)




                                           230
               (5)     In an SC district, the following additional height regulations apply:

                       (A)    The maximum building height in an SC district is 120 feet
unless the SC district boundary line does not touch at any point the boundary line of a
zoning district in which building height is limited to less than 240 feet, in which case the
maximum building height in the SC district is 240 feet.

                       (B)     All portions of a building within 330 feet of private
property in an R, R(A), D, D(A), TH, TH(A), or CH district, or within 330 feet of that
portion of a planned development district restricted to single-family and/or duplex uses,
are limited to 60 feet in height. The distance measured is the shortest distance between
the building and the private property.

                      (C)     For purposes of this subsection, "private property" means
any property not dedicated to public use, except that "private property" does not include:

                               (i)     a private street or alley;

                              (ii)    property on which a utility and service use, as
defined in Section 51-4.202, is being conducted as a main use; and

                               (iii)   a railroad right-of-way.

               (6)     In an NO, LO, MO, or GO district in which building height is
limited to 35 feet or less, the structures in Subsection (a)(2) may project a maximum of
four feet above the maximum permitted height established for the district by the city
council.

        (b)     Schedule of maximum building heights.

               (1)     Except as provided in this section, a person shall not erect, alter, or
 convert any structure or part of a structure to exceed the maximum height standards in
 Section 51-4.410. (Ord.Nos. 18481; 18597; 18849; 19455; 21000; 27404)


 SEC. 51-4.409.                 MAXIMUM FLOOR AREA RATIO.

         (a)    General provisions.

                (1)     Reserved.

                 (2)    A basement is not counted in the computation of floor area ratio.

              (3)      The maximum floor area ratio requirements in a planned
 development district are controlled by the planned development district regulations. The




                                              231
maximum floor area ratio in a matrix district is established by the city council at the time
the district is created.

                (4)    Reserved.

                (5)    The maximum floor area ratio in the CA-l-CP and CA-l-SP
districts may be increased to 24 to 1 by the use of the building setback bonus provisions
in the front yard regulations.

               (6)    In an SC district, the maximum floor area ratio for office uses, as
defined in Section 51-4.210(1), is .75 to 1, and the maximum floor area ratio for all uses
combined is 1 to 1.

                (7)     In an 1-2 district, a specific use permit is required to authorize a
floor area ratio greater than 4:1.

        (b)     Schedule of maximum floor area ratio.

               (1)     Except as provided in t his section, a person shall not erect or alter
any structure or part of a structure to exceed the maximum floor area ratio in Section 51­
4.410. (Ord.Nos. 16959; 18597; 18849; 18920; 20361)


SEC. 51-4.410.                  SCHEDULE OF              YARD,     LOT,     AND     SPACE
                                REGULATIONS.

        The following charts comprise the schedule of yard, lot, and space regulations for
 purposes of this division. (Ord. 18920)

                            YARD. LOT. AND SPACE CHART


 SEC. 51-4.411.                 MAXIMUM DENSITIES FOR RESIDENTIAL USES.

         (a)     Density provisions for residential districts.

                 (1)     In a TH-1 district, no more than six dwelling units for each acre are
 allowed.

                 (2)     In a TH-2 district, no more than nine dwelling units for each acre
 are allowed.

                 (3)     In a TH-3 district, no more than 12 dwelling units for each acre are
 allowed.




                                               232
              (4)    In a TH-4 district, no more than 15 dwelling units for each acre are
allowed.

       (b)    Density provisions for nonresidential districts.

              (1)    In an SC district, no more than 15 dwelling units for each acre are
allowed.

              (2)     In an NS district that abuts an R, R(A), D, D(A), TH, TH(A), or
CH district, or that abuts that portion of a planned development district restricted to
single-family and/or duplex uses, no more than 15 dwelling units for each acre are
allowed. (Ord. Nos. 18597; 19455)


SEC. 51-4.412.               SHARED ACCESS DEVELOPMENT.

       This section incorporates by reference the language of Section 51A-4.411 of
Chapter 51A, "DALLAS DEVELOPMENT CODE: ORDINANCE NO. 19455," of the
Dallas City Code, as that section exists today and as it may be amended in the future.
(Ord. 24731)




                                            233